As filed with the U.S. Securities and Exchange Commission on May 29, 2015 Registration No. 333-[ ] U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. o Post-Effective Amendment No. o (Check appropriate box or boxes) HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST (Exact Name of Registrant as Specified in Charter) c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 (Address of Principal Executive Offices) Registrant’s Telephone Number, including Area Code: 1-866-388-6292 David B. Perkins Hatteras Funds, LLC 6601 Six Forks Road, Suite 340 Raleigh, North Carolina 27615 (Name and Address of Agent for Service) WITH A COPY TO: Joshua B. Deringer, Esq. Drinker Biddle & Reath LLP One Logan Square, Ste. 2000 Philadelphia, PA 19103-6996 Approximate Date of Proposed Public Offering: As soon as practicable after this Registration Statement becomes effective under the Securities Act of 1933, as amended (the “Securities Act”). It is proposed that this filing will become effective on June 28, 2015 pursuant to Rule 488 under the Securities Act of 1933, as amended. No filing fee is required because of reliance on Section 24(f) of the Investment Company Act of 1940, as amended. Title of Securities Being Registered: Shares of beneficial interest, $0.001 par value per share, of ClassesA, C, H and Institutional of the Hatteras Long/Short Debt Fund; Classes A, H and Institutional of the Hatteras Long/Short Equity Fund; and Classes A, H and Institutional of the Hatteras Managed Futures Strategies Fund PROXY STATEMENT/PROSPECTUS FOR THE REORGANIZATIONS OF Relative Value—Long/Short Debt Portfolio Long/Short Equity Portfolio Managed Futures Strategies Portfolio (each a series of Underlying Funds Trust) INTO Hatteras Long/Short Debt Fund Hatteras Long/Short Equity Fund Hatteras Managed Futures Strategies Fund (each a series of Hatteras Alternative Mutual Funds Trust) [July 1], 2015 HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST Hatteras Long/Short Debt Fund Hatteras Long/Short Equity Fund Hatteras Managed Futures Strategies Fund c/o Hatteras Funds, LLC 6601 Six Forks Road, Suite 340 Raleigh, North Carolina 27615 [ ], 2015 Dear Shareholder, You are receiving this letter and the accompanying notice and Proxy Statement/Prospectus because of your investment in the Hatteras Long/Short Debt Fund, Hatteras Long/Short Equity Fund, or Hatteras Managed Futures Strategies Fund (collectively, the “Acquiring Funds”), each a series of Hatteras Alternative Mutual Funds Trust (the “HAMFT Trust”). Each of the Acquiring Funds is advised by Hatteras Funds, LLC (“Hatteras Funds”) and operates using a fund-of-funds structure in which substantially all of the assets of the Acquiring Fund are invested in a corresponding series of the Underlying Funds Trust, a Delaware statutory trust (the “UFT Trust”), the series of which include, among others, the Relative Value—Long/Short Debt Portfolio, Long/Short Equity Portfolio, and Managed Futures Strategies Portfolio (collectively, the “Target Portfolios”).Each of the Target Portfolios is also advised by Hatteras Funds and sub-advised by multiple sub-advisors or trading advisors. At a special meeting of the Board (the “Board”) of Trustees of each of the HAMFT Trust and UFT Trust on April 22, 2015, each Board approved the reorganization of each of the Target Portfolios into its corresponding Acquiring Fund (collectively, the “Reorganizations”). The Reorganizations will result in the Acquiring Funds implementing their investment objectives by investing directly in the types of securities and other investments in which the Target Portfolios currently invest, rather than investing in the Target Portfolios using the fund-of-funds structure. Upon completion of the Reorganizations, Hatteras Funds will continue to serve as investment advisor to the Acquiring Funds, and the applicable sub-advisors and trading advisors to the Target Portfolios will serve as sub-advisors and trading advisors to the corresponding Acquiring Funds. Additionally, upon completion of the Reorganizations, you will continue to be a shareholder of your Acquiring Fund(s). However, the Acquiring Funds will no longer be a shareholder of the Target Portfolios, but rather will invest directly in the types of securities and other investments in which the Target Portfolios currently invest. The Reorganizations are contingent on shareholders of each Acquiring Fund approving a proposed change to the Acquiring Fund’s management fee. Presently, shareholders of the Acquiring Funds indirectly pay Hatteras Funds an annual management fee of 1.75% that is assessed on the net assets of the Target Portfolios as part of the fund-of-funds structure.However, the Reorganizations will result in the Acquiring Funds making investments directly, rather than using the fund-of-funds structure. Consequently, shareholders of each Acquiring Fund are being asked to implement the 1.75% management fee on the net assets of the Acquiring Fund (the “New Management Fee”) in lieu of the fee that was previously assessed on the net assets of the Target Portfolios. The New Management Fee will not change the management fees ultimately paid by Acquiring Fund shareholders to Hatteras Funds, only the Fund directly paying the annual management fee. The Reorganizations are also contingent on shareholders of each Acquiring Fund approving a “manager of managers” arrangement for each Acquiring Fund to provide the Advisor and the HAMFT Trust Board with the same degree of flexibility in managing each Acquiring Fund’s sub-advisors as the Advisor and the UFT Trust Board currently have in managing the Target Portfolios. The SEC has already granted the Acquiring Funds and the Advisor Manager of Managers exemptive relief. The“manager of managers” arrangement would permit the Advisor to enter into and materially amend sub-advisory agreements with any unaffiliated sub-advisors or wholly-owned subsidiaries of the Advisor retained by the Advisor with respect to an Acquiring Fund to sub-advise all or a portion of an Acquiring Fund’s assets without obtaining shareholder approval, if the HAMFT Trust Board concludes that such arrangements would be in the best interests of the shareholders of the applicable Acquiring Fund(s) (the “Manager of Managers Arrangement”). The Target Portfolios are currently managed pursuant to a Manager of Managers Arrangement, and Acquiring Fund shareholders are being asked to continue such arrangement for the Acquiring Funds. The Manager of Managers Arrangement will not change the management fees ultimately charged to and paid by Acquiring Fund shareholders because sub-advisors are paid by the Advisor and not by each Acquiring Fund. For the reasons discussed in this letter and in the enclosed Proxy Statement/Prospectus and based on the recommendation of Hatteras Funds, the Board of the HAMFT Trust has approved the New Management Fee and Manager of Managers Arrangement and the Board of each of the HAMFT Trust and UFT Trust have approved the Reorganizations, subject to the approval of the Acquiring Fund shareholders of the New Management Fee and Manager of Managers Arrangement. Therefore, a special meeting of shareholders of the Acquiring Funds (the “Special Meeting”) will be held on August 13, 2015, at the offices of Hatteras Funds, LLC, 6601 Six Forks Road, Suite 340, Raleigh, North Carolina 27615 at 11:00 a.m. Eastern time so that Acquiring Fund shareholders may consider the proposed New Management Fee and Manager of Managers Arrangement. If shareholders of each Acquiring Fund approve the New Management Fee, the Manager of Managers Arrangement and all other closing conditions are met, the Reorganizations will take effect on or about September 4, 2015with respect to the Long/Short Equity Portfolio, October 9, 2015 with respect to the Relative Value—Long/Short Debt Portfolio, and September 25, 2015 with respect to the Managed Futures Strategies Portfolio, or such other date(s) as the parties may agree. Upon the completion of the Reorganizations, each shareholder of a Target Portfolio will receive a number of full and fractional Class H shares of the corresponding Acquiring Fund equal in aggregate net asset value at the time of the exchange to the aggregate net asset value of such shareholder’s shares of the Target Portfolio, as follows: PROPOSED REORGANIZATIONS Target Portfolios: à Acquiring Funds: Underlying Funds Trust Hatteras Alternative Mutual Funds Trust Relative Value—Long/Short Debt Portfolio à Hatteras Long/Short Debt Fund, Class H Long/Short Equity Portfolio à Hatteras Long/Short Equity Fund, Class H Managed Futures Strategies Portfolio à Hatteras Managed Futures Strategies Fund, Class H Upon the closing of each Reorganization, the corresponding Target Portfolio subsequently would be terminated. The Reorganizations are not expected to result in the recognition of gain or loss by the applicable Target Portfolio or its shareholders for federal income tax purposes. No sales loads, commissions or other similar fees would be charged to Target Portfolio shareholders in connection with the Reorganizations. More information about the Reorganizations, the New Management Fee, the Manager of Managers Arrangement and the Acquiring Funds is contained in the enclosed Proxy Statement/Prospectus. You should review the Proxy Statement/Prospectus carefully and retain it for future reference. If the Reorganizations are not ultimately consummated, your Acquiring Fund will remain a shareholder of its corresponding Target Portfolio, and the 1.75% management fee will continue to be charged to and paid by the Target Portfolio, rather than the Acquiring Fund. Shareholders of record of each Acquiring Fund as of the close of business on [], 2015, the record date (“Record Date”), are entitled to vote on the applicable New Management Fee proposal and Manager of Managers Arrangement proposal at the Special Meeting and at any adjournment or postponement thereof. While you are, of course, welcome to join us at the Special Meeting, we urge you to vote by phone, on the internet or by mail today so that the maximum number of shares may be voted. You may revoke your proxy before it is exercised at the Special Meeting, as described in the Proxy Statement/Prospectus. Whether or not you are planning to attend the Special Meeting, we need your vote. Your vote is important no matter how many shares you own. In the event that insufficient votes are received from shareholders, the Special Meeting may be adjourned to permit further solicitation of proxies. Please vote by phone, on the internet or by mail today. Instructions on how to vote are included on the enclosed proxy card. Thank you for taking the time to consider these important proposals and for your continuing investment. Sincerely, David B. Perkins President and Trustee Hatteras Alternative Mutual Funds Trust HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST Hatteras Long/Short Debt Fund Hatteras Long/Short Equity Fund Hatteras Managed Futures Strategies Fund c/o Hatteras Funds, LLC 6601 Six Forks Road, Suite 340 Raleigh, North Carolina 27615 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD AUGUST 13, 2015 NOTICE IS HEREBY GIVEN that a SPECIAL MEETING OF SHAREHOLDERS (the “Special Meetings”) of the Hatteras Long/Short Debt Fund, the Hatteras Long/Short Equity Fund and the Hatteras Managed Futures Strategies Fund (each a “Fund” and collectively, the “Funds”), each a series of Hatteras Alternative Mutual Funds Trust, will be held on August 13, 2015, at 11:00 a.m., Eastern time, at 6601 Six Forks Road, Suite 340, Raleigh, North Carolina 27615 to consider and vote on certain proposals, described below: Proposal 1: To approve, on behalf of the Hatteras Long/Short Debt Fund, an amendment to the Fund’s advisory agreement to implement an annual management fee of 1.75% of the Fund’s average daily net assets that reflects that the Fund will no longer operate using a fund-of-funds structure; and Proposal 2:To approve, on behalf of the Hatteras Long/Short Equity Fund, an amendment to the Fund’s advisory agreement to implement an annual management fee of 1.75% of the Fund’s average daily net assets that reflects that the Fund will no longer operate using a fund-of-funds structure; and Proposal 3:To approve, on behalf of the Hatteras Managed Futures Strategies Fund, an amendment to the Fund’s advisory agreement to implement an annual management fee of 1.75% of the Fund’s average daily net assets that reflects that the Fund will no longer operate using a fund-of-funds structure; and Proposal 4:To approve, on behalf of the Hatteras Long/Short Debt Fund, a “manager of managers” arrangement that would grant the Advisor greater flexibility with respect to the use of sub-advisors; and Proposal 5:To approve, on behalf of the Hatteras Long/Short Equity Fund, a “manager of managers” arrangement that would grant the Advisor greater flexibility with respect to the use of sub-advisors; and Proposal 6:To approve, on behalf of the Hatteras Managed Futures Strategies Fund, a “manager of managers” arrangement that would grant the Advisor greater flexibility with respect to the use of sub-advisors. Shareholders of record of the Funds as of the close of business on [], 2015, the record date for this Special Meeting, are entitled to notice of, and to vote at, the Special Meeting and at any adjournments or postponements thereof. By order of the Board of Trustees of the Hatteras Alternative Mutual Funds Trust, David B. Perkins President and Trustee Hatteras Alternative Mutual Funds Trust [], 2015 IMPORTANT — Please read the accompanying Proxy Statement. Your vote is very important to us regardless of the number of shares you hold. Shareholders who do not expect to attend the Special Meeting are requested to complete, sign and promptly return the enclosed proxy card so that a quorum will be present and a maximum number of shares may be voted. In the alternative, please call the toll-free number on your proxy card to vote by telephone or go to the website shown on your proxy card to vote over the internet. Proxies may be revoked prior to the Special Meeting by giving written notice of such revocation to the Secretary of Hatteras Alternative Mutual Funds Trust prior to the Special Meeting, delivering a subsequently dated proxy card by any of the methods described above, or by voting in person at the Special Meeting. HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST Hatteras Long/Short Debt Fund Hatteras Long/Short Equity Fund Hatteras Managed Futures Strategies Fund c/o Hatteras Funds, LLC 6601 Six Forks Road, Suite 340 Raleigh, North Carolina 27615 QUESTIONS AND ANSWERS The following is a summary of more complete information appearing later in the attached Proxy Statement/Prospectus (the “Proxy Statement”) or incorporated by reference herein. You should read carefully the entire Proxy Statement, including the Agreement and Plan of Reorganization, which is attached as Appendix A, because it contains details that are not in the Questions and Answers. YOUR VOTE IS VERY IMPORTANT! Question: What is this document and why did you send it to me? Answer: The attached document is (i) a proxy statement for the Hatteras Long/Short Debt Fund (the “Long/Short Debt Fund”), Hatteras Long/Short Equity Fund (the “Long/Short Equity Fund”), and Hatteras Managed Futures Strategies Fund (the “Managed Futures Fund”) (collectively, the “Acquiring Funds” or “Funds”), each a series of the Hatteras Alternative Mutual Funds Trust, a Delaware statutory trust (the “HAMFT Trust”), and (ii) a preliminary prospectus for the Class H shares of the Acquiring Funds. The purpose of the Proxy Statement is to solicit votes from shareholders of each Acquiring Fund to approve, on behalf of the applicable Fund, (a) an amendment to the Fund’s advisory agreement to implement an annual management fee of 1.75% of the Fund’s average daily net assets that reflects that the Acquiring Fund will no longer operate using a fund-of-funds structure and (b) a “manager of managers” arrangement that would grant the Advisor the same flexibility with respect to the use of sub-advisors as it currently has for the corresponding Target Portfolio (each a “Proposal”). The SEC has already granted the Acquiring Funds and the Advisor Manager of Managers exemptive relief. Each of the Acquiring Funds currently operates using a fund-of-funds structure in which substantially all of the assets of the Acquiring Fund are invested in a corresponding series of the Underlying Funds Trust, a Delaware statutory trust (the “UFT Trust”), the series of which include, among others, the Relative Value—Long/Short Debt Portfolio, Long/Short Equity Portfolio, and Managed Futures Strategies Portfolio (collectively, the “Target Portfolios” or “Portfolios”).The Board of Trustees of each of the HAMFT Trust and UFT Trust have approved an Agreement and Plan of Reorganization (the “Plan”) pursuant to which each Target Portfolio is expected to be reorganized into its corresponding Acquiring Fund (collectively, the “Reorganizations”). The Reorganizations will result in the Acquiring Funds implementing their investment objectives by investing directly in the types of securities and other investments in which the Target Portfolios currently invest, rather than investing in the Target Portfolios using the fund-of-funds structure. The consummation of the Reorganizations is contingent on shareholders of each Acquiring Fund approving the applicable Proposal to implement an annual management fee for the Fund. Presently, shareholders of the Acquiring Funds indirectly pay Hatteras Funds, LLC (“Hatteras Funds”), the investment advisor to each Acquiring Fund and Target Portfolio, an annual management fee of 1.75% that is assessed on the average daily net assets of the Target Portfolios as part of the fund-of-funds structure.However, the Reorganizations will result in the Acquiring Funds making investments directly, rather than using the fund-of-funds structure. Consequently, shareholders of each Acquiring Fund are being asked to implement the 1.75% management fee on the net assets of the Acquiring Fund (the “New Management Fee”) in lieu of the fee that was previously assessed on the net assets of the Target Portfolios. The New Management Fee will not change the management fees ultimately charged to and paid by Acquiring Fund shareholders to Hatteras Funds, only the Fund directly paying the management fee. The consummation of the Reorganizations is also contingent on shareholders of each Acquiring Fund approving the a “manager of managers” arrangement for each Acquiring Fund to provide the Advisor and the HAMFT Trust Board with the same degree of flexibility in managing each Acquiring Fund’s sub-advisors as the Advisor and the UFT Trust Board currently have in managing each Target Portfolio’s sub-advisors. The SEC has already granted the Acquiring Funds and the Advisor Manager of Managers exemptive relief. The“manager of managers” arrangement would permit the Advisor to enter into and materially amend sub-advisory agreements with any unaffiliated sub-advisors or wholly-owned subsidiaries of the Advisor retained by the Advisor with respect to an Acquiring Fund to sub-advise all or a portion of an Acquiring Fund’s assets without obtaining shareholder approval, if the HAMFT Trust Board concludes that such arrangements would be in the best interests of the shareholders of the applicable Acquiring Fund(s) (the “Manager of Managers Arrangement”). The Target Portfolios are currently managed pursuant to a Manager of Managers Arrangement, and Acquiring Fund shareholders are being asked to continue such arrangement for the Acquiring Funds. The Manager of Managers Arrangement will not change the management fees ultimately charged to and paid by Acquiring Fund shareholders because sub-advisors are paid by the Advisor and not by each Acquiring Fund. The Proxy Statement contains information that shareholders of each Acquiring Fund should know before voting on the applicable Proposal. The Proxy Statement should be reviewed and retained for future reference. Approval of the New Management Fee and Manager of Managers Arrangement by the shareholders of each Acquiring Fund is needed to proceed with the Reorganizations. Therefore, a Special Meeting of shareholders of the Acquiring Funds (the “Special Meeting”) will be held on August 13, 2015 to consider the approval of the New Management Fee and Manager of Managers Arrangement. We are sending this document to you for your use in deciding whether to approve the New Management Fee and Manager of Managers Arrangement relating to the Acquiring Fund(s) in which you invest.This document includes a Notice of Special Meeting of Shareholders, the Proxy Statement and a proxy card. Question: What is the purpose of each of the Reorganizations? Answer: The Acquiring Funds currently operate using a fund-of-funds structure, pursuant to which substantially all of the assets of each Acquiring Fund are primarily invested in a corresponding Target Portfolio. At a meeting of the Board of each of the HAMFT Trust and UFT Trust on April 22, 2015, Hatteras Funds recommended that each Board approve the Reorganizations and the implementation of the New Management Fee and Manager of Managers Arrangement with respect to the Acquiring Funds to simplify the operating structure of the Acquiring Funds and create a more efficient and effective operating structure. If the New Management Fee and Manager of Managers Arrangement is approved for each Acquiring Fund and the Reorganizations are consummated, the Acquiring Funds will implement their investment objectives by investing directly in the types of securities and other investments in which the Target Portfolios currently invest, rather than using a fund-of-funds structure to invest in the Target Portfolios. Hatteras Funds believes that the operating structure following the Reorganizations will be easier for investors to understand, easier to manage, and at least as cost effective for shareholders as the current structure. Following their consideration of Hatteras Funds’ recommendation, the Board of the HAMFT Trust approved the New Management Fee and Manager of Managers Arrangement with respect to each Acquiring Fund and each Board approved the Reorganizations, subject to approval by the shareholders of each Acquiring Fund of the New Management Fee and Manager of Managers Arrangement. Question: How will the Reorganizations work? Answer: Pursuant to the Plan, each Target Portfolio will transfer all of its assets to the corresponding Acquiring Fund in return for Class H shares of the Acquiring Fund and the Acquiring Fund’s assumption of all of the corresponding Target Portfolio’s liabilities. Each Target Portfolio will then distribute the shares it receives from the corresponding Acquiring Fund to shareholders of the Target Portfolio. Shareholders of each Target Portfolio (i.e., the series of the HAMFT Trust) will become shareholders of the corresponding Acquiring Fund, and immediately after the applicable Reorganization each such shareholder will hold full and fractional Class H shares of the corresponding Acquiring Fund equal in aggregate net asset value (“NAV”) at the time of the exchange to the aggregate NAV of such shareholder’s shares of the Target Portfolio as of the closing date of the applicable Reorganization (each a “Closing Date”). Subsequently, the applicable Target Portfolio will be liquidated and terminated as a series of the UFT Trust, and, following the consummation of the Reorganizations, the UFT Trust itself will eventually be dissolved and terminated. Because each Acquiring Fund is a shareholder of its corresponding Target Portfolio, the Class H shares of the Acquiring Fund distributed by the Target Portfolio to the Acquiring Fund will effectively be cancelled upon receipt by the Acquiring Fund. Please refer to the Proxy Statement for a detailed explanation of each Proposal. If the New Management Fee for the Acquiring Funds is approved by shareholders of each Acquiring Fund at the Special Meeting, the Reorganizations of the Target Portfolios presently are expected to take effect on or about September 4, 2015 with respect to the Long/Short Equity Portfolio, October 9, 2015 with respect to the Relative Value—Long/Short Debt Portfolio, and September 25, 2015 with respect to the Managed Futures Strategies Portfolio, or such other date(s) as the parties may agree. If the Reorganizations are not ultimately consummated, your Acquiring Fund will remain a shareholder of its corresponding Target Portfolio, and the 1.75% management fee will continue to be paid by the Target Portfolio, rather than the Acquiring Fund. If the Reorganizations are consummated, each Target Portfolio shareholder would receive Class H shares of the corresponding Acquiring Fund with the same aggregate NAV as follows: PROPOSED REORGANIZATIONS Target Portfolios: à Acquiring Funds: Underlying Funds Trust Hatteras Alternative Mutual Funds Trust Relative Value—Long/Short Debt Portfolio à Hatteras Long/Short Debt Fund, Class H Long/Short Equity Portfolio à Hatteras Long/Short Equity Fund, Class H Managed Futures Strategies Portfolio à Hatteras Managed Futures Strategies Fund, Class H Question: How will the Reorganizations affect my investment? Answer: Your investment in an Acquiring Fund following the applicable Reorganization will be materially identical to your current investment in the Acquiring Fund. Immediately following the Reorganization of each Target Portfolio, you will continue to be a shareholder of your Acquiring Fund; however, instead of your Acquiring Fund owning shares of a Target Portfolio, your Acquiring Fund will invest directly in the securities and other investments in which the Target Portfolio previously invested. Hatteras Funds, the sub-advisors, trading advisors and portfolio managers currently primarily responsible for the day-to-day management of each Target Portfolio will continue to be responsible for the day-to-day management of the corresponding Acquiring Fund’s portfolio immediately after the applicable Reorganization. The value of your investment in an Acquiring Fund prior to the applicable Reorganization will be the same as the value of your investment in the Acquiring Fund immediately following such Reorganization, and your interest in the Acquiring Fund will not be diluted. The Reorganizations generally are not expected to result in recognition of gain or loss by the Target Portfolios, the Acquiring Funds or their shareholders for federal income tax purposes. Question: Why is the management fee for the Acquiring Funds changing? Answer: As a fund-of-funds, each of the Acquiring Funds does not presently directly pay a management fee to Hatteras Funds. Rather, each of the Acquiring Funds invests substantially all of its assets in a corresponding Target Portfolio, and each Target Portfolio pays a management fee to Hatteras Funds at an annual rate of 1.75% of the average daily net assets of the Target Portfolio. Consequently, shareholders of each Acquiring Fund effectively pay a 1.75% management fee to Hatteras Funds for their investment in the corresponding Target Portfolio. Following the Reorganizations, the Target Portfolios will cease to exist and the assets previously invested in each Target Portfolio will be invested in the corresponding Acquiring Fund. As a result, Acquiring Fund shareholders are being asked to implement the 1.75% management fee currently charged by each Target Portfolio for each Acquiring Fund. The implementation of the new management fee as part of the Reorganizations will not directly result in any material increase in compensation paid by the Acquiring Funds to Hatteras Funds, except that the new management fee will be based on 100% of each Acquiring Fund’s net assets, while a small portion (typically less than 2% of net assets) of each Acquiring Fund was previously invested in cash and cash equivalents, for which no management fee was assessed, rather than shares of a Target Portfolio. Question: Will I be charged any sales load, commission or other similar fee in connection with the Reorganizations? Answer: No. You will not be charged any sales load, commission or other similar fee in connection with the Reorganizations. Question: Will the Reorganizations result in any taxes for the Target Portfolios, the Acquiring Funds or their shareholders? Answer: If the Plan is carried out, we expect that none of the Target Portfolios, the Acquiring Funds or their shareholders will recognize any gain or loss for federal income tax purposes solely as a result of the Reorganizations. As a condition to the closing of the Reorganizations, the Target Portfolios and the Acquiring Funds will receive an opinion of counsel confirming this position. Certain tax attributes of the Target Portfolios will carry over to the corresponding Acquiring Funds. Acquiring Fund shareholders should consult their tax advisor about possible state and local tax consequences of the Reorganizations, if any, because the information about tax consequences in this Proxy Statement relates to the federal income tax consequences of the Reorganizations only. Question: How would the Manager of Managers Arrangement benefit the Acquiring Funds? Answer: The HAMFT Trust Board and the Advisor believe that it is in the best interests of each shareholder to provide the Advisor and the HAMFT Trust Board with increased flexibility to recommend, supervise, evaluate and change sub-advisors for the Acquiring Funds without incurring the significant delay and expense associated with obtaining prior shareholder approval. The Target Portfolios are currently managed pursuant to a Manager of Managers Arrangement, and Acquiring Fund shareholders are being asked to continue such arrangement for the Acquiring Funds. The SEC has already granted the Acquiring Funds and the Advisor Manager of Managers exemptive relief. Without the Manager of Managers Arrangement, an Acquiring Fund would be required to call and hold a shareholder meeting before it appoints a new sub-advisor or materially amends a sub-advisory agreement. Additionally, the Acquiring Fund would have to seek shareholder approval of a new sub-advisory agreement if a sub-advisor undergoes a change of control, even if there will be no change in the persons managing the Acquiring Fund. Each time a shareholder meeting is called, the Acquiring Fund would have to create and distribute proxy materials and solicit proxy votes from the Acquiring Fund’s shareholders. This process is time-consuming and costly, and such costs would generally be borne by the Acquiring Fund, thereby reducing shareholders’ investment returns. Question: Will the Manager of Managers Arrangement have an effect on the advisory fees paid by the Acquiring Funds or the quality of the advisory services they receive? Answer: No. The Manager of Managers Arrangement does not affect the amount of investment advisory fees paid by the Acquiring Funds. When entering into and amending sub-advisory agreements, the Advisor will negotiate fees paid to the sub-advisors for their services. The sub-advisory fees are paid out of the applicable Acquiring Fund’s investment advisory fee. The fees paid by the Acquiring Funds are considered by the HAMFT Trust Board in approving and renewing advisory and sub-advisory agreements. Under the Manager of Managers Arrangement, shareholder approval will continue to be required in the event of any proposed increase in the investment advisory fee paid by an Acquiring Fund. Further, whether or not shareholders approve the Manager of Managers Arrangement, the Advisor will continue to be required to provide the same level of investment advisory services to the Acquiring Funds as it currently provides to them. Question: Why do I need to vote? Answer: Your vote is needed to ensure that a quorum is present and sufficient votes are obtained at the Special Meeting so that the proposals to approve the New Management Fee for each Acquiring Fund can be acted upon. Your immediate response on the enclosed proxy card will help prevent the need for any further solicitations for a shareholder vote. Your vote is very important to us regardless of the number of shares you own. Question: How does the HAMFT Trust’s Board recommend that I vote? Answer: After careful consideration and upon the recommendation of Hatteras Funds, the HAMFT Trust Board recommends that shareholders vote “FOR” each Proposal. Question: Who is paying for expenses related to the Special Meeting and the Reorganizations? Answer:Hatteras Funds will pay all direct costs relating to the Reorganizations, including the costs relating to the Special Meeting and the Proxy Statement. No Target Portfolio or Acquiring Fund will incur any expenses in connection with the Reorganizations. Question: What will happen if the New Management Fee or Manager of Managers Arrangement are not approved by Acquiring Fund shareholders? Answer: If shareholders of each Acquiring Fund do not approve the New Management Fee and Manager of Managers Arrangement, the Target Portfolios may not be reorganized into their corresponding Acquiring Funds and would remain as series of UFT Trust. The consummation of each Reorganization is subject to the implementation of the New Management Fee and Manager of Managers Arrangement for the applicable Acquiring Fund. Question: How do I vote or authorize a proxy to vote my shares? Answer: You can authorize a proxy to vote your shares by mail, telephone or Internet by following the instructions on the enclosed proxy card. We encourage you to authorize a proxy to vote by telephone or via the Internet. Use of telephone or Internet voting will reduce the time and costs associated with this proxy solicitation. You may also vote your shares in person at the Special Meeting. Question: Who do I call if I have questions? Answer: If you have any questions about the proposal or the proxy card, please do not hesitate to call []. PROXY STATEMENT/PROSPECTUS [], 2015 FOR THE REORGANIZATIONS OF Relative Value—Long/Short Debt Portfolio Long/Short Equity Portfolio Managed Futures Strategies Portfolio (each a series of Underlying Funds Trust) INTO Hatteras Long/Short Debt Fund Hatteras Long/Short Equity Fund Hatteras Managed Futures Strategies Fund (each a series of Hatteras Alternative Mutual Funds Trust) c/o Hatteras Funds, LLC 6601 Six Forks Road, Suite 340 Raleigh, North Carolina 27615 1-[] This Proxy Statement/Prospectus (the “Proxy Statement”) is being sent to you in connection with the approval by the Board of Trustees (the “Board”) of each of the Underlying Funds Trust (the “UFT Trust”) and the Hatteras Alternative Mutual Funds Trust (the “HAMFT Trust” and together, the “Trusts”), each a Delaware statutory trust, of an Agreement and Plan of Reorganization (the “Plan”). Pursuant to the Plan, each of the Relative Value—Long/Short Debt Portfolio, Long/Short Equity Portfolio, and Managed Futures Strategies Portfolio, each a series of the UFT Trust (collectively, the “Target Portfolios” or the “Portfolios”), would be reorganized (collectively, the “Reorganizations”) into the corresponding series of the HAMFT Trust, namely the Hatteras Long/Short Debt Fund (the “Long/Short Debt Fund”), Hatteras Long/Short Equity Fund (the “Long/Short Equity Fund”), and Hatteras Managed Futures Strategies Fund (the “Managed Futures Fund” and collectively, the “Acquiring Funds” or the “Funds”), respectively. The Reorganizations are contingent on shareholders of each Acquiring Fund approving the implementation of an annual management fee of 1.75% of the average daily net assets of the Acquiring Fund (the “New Management Fee”) and a “manager of managers” arrangement for each Acquiring Fund that would grant the Acquiring Fund and Hatteras Funds, LLC (“Hatteras Funds” or the “Advisor”), the Acquiring Funds’ investment advisor, greater flexibility with respect to the use of sub-advisers, as described below. Consequently, this Proxy Statement is being sent to you in connection with the solicitation of proxies by the Board of Trustees of the HAMFT Trust, for exercise at a Special Meeting of Shareholders (the “Special Meeting”) of the Acquiring Funds to be held on August 13, 2015, at 11:00 a.m., Eastern time, at 6601 Six Forks Road, Suite 340, Raleigh, North Carolina 27615 to consider and vote on the following proposals (the “Proposals”): Proposal 1: To approve, on behalf of the Long/Short Debt Fund, an amendment to the Fund’s advisory agreement to implement an annual management fee of 1.75% of the Acquiring Fund’s average daily net assets that reflects that the Fund will no longer operate using a fund-of-funds structure; and Proposal 2: To approve, on behalf of the Long/Short Equity Fund, an amendment to the Fund’s advisory agreement to implement an annual management fee of 1.75% of the Acquiring Fund’s average daily net assets that reflects that the Fund will no longer operate using a fund-of-funds structure; and Proposal 3: To approve, on behalf of the Managed Futures Fund, an amendment to the Fund’s advisory agreement to implement an annual management fee of 1.75% of the Acquiring Fund’s average daily net assets that reflects that the Fund will no longer operate using a fund-of-funds structure; and 1 Proposal 4: To approve, on behalf of the Hatteras Long/Short Debt Fund, a “manager of managers” arrangement that would grant the Advisor greater flexibility with respect to the use of sub-advisors; and Proposal 5: To approve, on behalf of the Hatteras Long/Short Equity Fund, a “manager of managers” arrangement that would grant the Advisor greater flexibility with respect to the use of sub-advisors; and Proposal 6: To approve, on behalf of the Hatteras Managed Futures Strategies Fund, a “manager of managers” arrangement that would grant the Advisor greater flexibility with respect to the use of sub-advisors. Shareholders who authorize proxies may revoke them at any time before they are voted by writing to the HAMFT Trust, by attending the Special Meeting in person, by authorizing a proxy at a later date through the toll-free number or through the Internet address listed in the enclosed voting instructions, or by submitting a later dated proxy card. Hatteras Fundscurrently serves as the investment advisor to each of the Target Portfolios and certain other firms serve as sub-advisors or trading advisors to each of the Target Portfolios. Hatteras Funds also serves as the investment advisor to each of the Acquiring Funds and will continue to serve in such capacity following each of the Reorganizations. Additionally, certain of the sub-advisors and trading advisors to the Target Portfolios will serve as sub-advisors or trading advisors, as applicable, to the corresponding Acquiring Funds following each of the Reorganizations. This Proxy Statement sets forth the basic information you should know before voting on the applicable Proposal(s). You should read it and keep it for future reference. Additional information is set forth in the Statement of Additional Information (the “SAI”) dated [], 2015 relating to this Proxy Statement, which is also incorporated by reference into this Proxy Statement. The following documents have been filed with the U.S. Securities and Exchange Commission (the “SEC”) and are incorporated by reference in this Proxy Statement: ● The Prospectus and Statement of Additional Information for the Target Portfolios dated April 30, 2015, are incorporated by reference to Amendment No.25 to the UFT Trust’s Registration Statement on Form N-1A (File No.811-21895), filed with the SEC on April30, 2015. ● The audited financial statements of the Target Portfolios dated December 31, 2014, are incorporated by reference to the Annual Report of the Target Portfolios for the fiscal year ended December 31, 2014, filed on FormN-CSR (FileNo.811-21895) with the SEC on March 11, 2015. ● The audited financial statements of the Acquiring Funds dated December 31, 2014, are incorporated by reference to the Annual Report of the Acquiring Funds for the fiscal year ended December 31, 2014, filed on Form N-CSR (File No. 811-21079) with the SEC on March 11, 2015. Each Target Portfolio’s Prospectus and Annual Report to Shareholders, containing audited financial statements, and each Acquiring Fund’s Summary Prospectus and Annual Report to Shareholders, containing audited financial statements, have been previously delivered to shareholders. Copies of the Proxy Statement, SAI, Summary Prospectus or Prospectus, and Annual Report to Shareholders for the most recent fiscal year for each Acquiring Fund and Target Portfolio and other information about each Target Portfolio, the HAMFT Trust, and each Acquiring Fund are available upon request and without charge by calling [ ], by writing to the Target Portfolios or Acquiring Funds, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701 or by visiting www.[].com. This Proxy Statement will be mailed on or about July 1, 2015 to shareholders of record of each Target Portfolio (i.e., the series of the HAMFT Trust) and shareholders of record of each Acquiring Fund as of the close of business on [ ], 2015 (the “Record Date”). The Target Portfolios and the Acquiring Funds are all subject to the informational requirements of the Securities Exchange Act of 1934 and in accordance therewith file reports and other information including proxy materials, reports and charter documents with the SEC. These reports and other information can be inspected and copied at the public reference facilities maintained by the SEC at treet, NE, Washington, DC 20549. Reports and other information about each Target Portfolio and Acquiring Fund are available on the EDGAR database on the SEC’s website at www.sec.gov. Copies of such material can also be obtained from the Public Reference Branch, Office of Consumer Affairs and Information Services, SEC, treet, NE, Washington, DC 20549 at prescribed rates. 2 Shareholder approval is required to implement the change in the management fee for each Acquiring Fund, and such approval is required to be received prior to the consummation of the Reorganizations. The Special Meeting is scheduled for August 13, 2015. Please complete and return the enclosed proxy card. If you are able to attend the Special Meeting, you may revoke your proxy and vote your shares in person at that time. The SEC has not approved or disapproved any Acquiring Fund’s shares to be issued in the Reorganizations, nor has it passed on the accuracy or adequacy of this Proxy Statement. Any representation to the contrary is a criminal offense. No person has been authorized to give any information or to make any representations other than those contained in this Proxy Statement and in the materials expressly incorporated by reference herein and, if given or made, such other information or representations must not be relied upon as having been authorized by a Target Portfolio or an Acquiring Fund. Table of Contents INTRODUCTION 3 PROPOSALS 1 THROUGH 3: THE NEW MANAGEMENT FEE 4 PROPOSALS 4 THROUGH 6: THE MANAGER OF MANAGERS ARRANGEMENT 8 VOTING INFORMATION 9 THE REORGANIZATIONS 11 LEGAL MATTERS 35 EXPERTS 35 OTHER MATTERS 35 APPENDIX A A-1 APPENDIX B1 B1-1 APPENDIX B2 B2-1 APPENDIX C C-1 APPENDIX D D-1 APPENDIX E E-1 INTRODUCTION You are receiving this Proxy Statement/Prospectus because of your investment in the Acquiring Funds. Each of the Acquiring Funds operates using a fund-of-funds structure in which substantially all of the assets of each Acquiring Fund are invested in a corresponding Target Portfolio. At a meeting (the “Board Meeting”) of the Board of each of the Trusts on April 22, 2015, the Advisor recommended that each Board approve the reorganization of each of the Target Portfolios into the corresponding Acquiring Fund and that the Board of HAMFT approve the implementation of the New Management Fee and Manager of Managers Arrangement for each Acquiring Fund to simplify the operating structure of the Acquiring Funds and create a more efficient and effective operating structure. If shareholders approve the New Management Fee and Manager of Managers Arrangement with respect to each Acquiring Fund and the Reorganizations are consummated, the Acquiring Funds will implement their investment objectives by investing directly in the types of securities and other investments in which the Target Portfolios currently invest, rather than using a fund-of-funds structure to invest in the Target Portfolios. The Advisor believes that the operating structure following the Reorganizations will be easier for investors to understand, easier to manage, and at least as cost effective for shareholders as the current structure. Following their consideration of the Advisor’s recommendation, the Board of the HAMFT Trust approved the New Management Fee and Manager of Managers Arrangement for each Acquiring Fund and the Board of each of the Trusts approved the Reorganizations, subject to approval of the New Management Fee and Manager of Managers Arrangement by each Acquiring Fund’s shareholders. 3 Following the Reorganizations, the Advisor will continue to be the investment advisor to the Acquiring Funds, and certain of the sub-advisors and trading advisors (each described below) of the Target Portfolios will become sub-advisors and trading advisors of the applicable Acquiring Funds. To facilitate the efficient supervision and management of the sub-advisors and trading advisors by the Advisor and the applicable Board, the Advisor applied for, and the SEC approved, an exemptive order that permits the Advisor, subject to certain conditions and approval by the applicable Board but without shareholder approval, to hire new sub-advisors and trading advisors, change the terms of particular agreements with sub-advisors and trading advisors or continue the employment of existing sub-advisors and trading advisors after events that would otherwise cause an automatic termination of a sub-advisory or trading agreement. Within 60 days of retaining a new sub-advisor or trading advisor, shareholders will receive notification of the change. Consequently, Acquiring Fund shareholders are not being asked to approve new sub-advisory or trading agreements with the sub-advisors and trading advisors to the Target Portfolios. If the New Management Fee and Manager of Managers Arrangement is approved by shareholders of each Acquiring Fund, the Reorganizations of the Target Portfolios presently are expected to take effect on or about September 4, 2015 with respect to the Long/Short Equity Portfolio, October 9, 2015 with respect to the Relative Value—Long/Short Debt Portfolio, and September 25, 2015 with respect to the Managed Futures Strategies Portfolio, or such other date as the parties may agree. The closing of each Reorganization is conditioned upon the receipt by the Trusts of an opinion from tax counsel to the HAMFT Trust that each Reorganization will constitute a reorganization within the meaning of Section 368(a) of the Internal Revenue Code of 1986, as amended (the “Code”). If a Reorganization so qualifies, shareholders generally will not recognize any gain or loss for federal income tax purposes on the exchange of Target Portfolio shares for Acquiring Fund shares in that Reorganization. For information on the tax consequences of the Reorganizations, see the section entitled “The Reorganizations – Federal Income Tax Consequences” in this Proxy Statement. Furthermore, Hatteras Funds will pay all costs relating to each Reorganization, including the expenses associated with preparing and filing the registration statement that includes this Proxy Statement and the cost of copying, printing and mailing proxy materials. No Target Portfolio or Acquiring Fund will incur any expenses in connection with the Reorganizations. Hatteras Funds also may solicit proxies, without special compensation, by telephone, facsimile or otherwise. At the Board Meeting, the Board of each of the Trusts, including a majority of those trustees who are not “interested persons” of each of the Trusts as that term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”), considered the proposed Reorganizations and, based in part on the recommendation of Hatteras Funds, determined that the Reorganizations are in the best interests of the Target Portfolios and Acquiring Funds and that the interests of the Target Portfolios’ and Acquiring Funds’ shareholders would not be diluted as a result of the Reorganizations. Therefore, each Board approved the Reorganizations subject to the approval of the New Management Fee and Manager of Managers Arrangement by the shareholders of each Acquiring Fund. At the Board Meeting, the Board of the HAMFT Trust also considered the proposed implementation of the New Management Fee and Manager of Managers Arrangement for the Acquiring Funds to reflect that, following the Reorganizations, the Acquiring Funds will no longer operate using a fund-of-funds structure, and determined that the implementation of such management fee and a Manager of Managers Arrangement would be in the best interests of the shareholders of the Acquiring Funds. The HAMFT Board has fixed the close of business on the Record Date as the record date for the determination of shareholders entitled to notice of, and to vote at, the Special Meeting and any adjournments or postponements thereof. In considering whether to approve each Proposal, you should review the information in this Proxy Statement that relates to the Proposal and the Reorganizations generally. PROPOSALS 1 THROUGH 3: THE NEW MANAGEMENT FEE PROPOSAL 1: TO APPROVE, ON BEHALF OF THE LONG/SHORT DEBT FUND, AN AMENDMENT TO THE FUND’S ADVISORY AGREEMENT TO IMPLEMENT AN ANNUAL MANAGEMENT FEE OF 1.75% OF THE FUND’S AVERAGE DAILY NET ASSETS THAT REFLECTS THAT THE FUND WILL NO LONGER OPERATE USING A FUND-OF-FUNDS STRUCTURE PROPOSAL 2: TO APPROVE, ON BEHALF OF THE LONG/SHORT EQUITY FUND, AN AMENDMENT TO THE FUND’S ADVISORY AGREEMENT TO IMPLEMENT AN ANNUAL MANAGEMENT FEE OF 1.75% OF THE FUND’S AVERAGE DAILY NET ASSETS THAT REFLECTS THAT THE FUND WILL NO LONGER OPERATE USING A FUND-OF-FUNDS STRUCTURE PROPOSAL 3: TO APPROVE, ON BEHALF OF THE MANAGED FUTURES FUND, AN AMENDMENT TO THE FUND’S ADVISORY AGREEMENT TO IMPLEMENT AN ANNUAL MANAGEMENT FEE OF 1.75% OF THE FUND’S AVERAGE DAILY NET ASSETS THAT REFLECTS THAT THE FUND WILL NO LONGER OPERATE USING A FUND-OF-FUNDS STRUCTURE The Board of the HAMFT Trust recommends that shareholders vote FOR the amendment to each Acquiring Fund’s advisory agreement to impose a management fee to reflect that the Acquiring Funds will no longer operate using a fund-of-funds structure. Summary. At the Special Meeting, shareholders of the Acquiring Funds will be asked to approve an amendment to each Acquiring Fund’s advisory agreement that would implement the New Management Fee described in the following paragraph. 4 As a fund-of-funds, each of the Acquiring Funds does not presently pay a management fee to the Advisor. Rather, each of the Target Portfolios pays a management fee to the Advisor at an annual rate of 1.75% of the average daily net assets of the Target Portfolio. Consequently, shareholders of the Acquiring Funds effectively pay a 1.75% management fee to the Advisor for their investment in the Target Portfolios. Following the Reorganizations described below, the Target Portfolios will cease to exist and the assets previously invested in each Target Portfolio will be invested in the corresponding Acquiring Fund. As a result, Acquiring Fund shareholders are being asked to implement the 1.75% management fee currently charged by each Target Portfolio for each Acquiring Fund. The implementation of the New Management Fee as part of the Reorganizations will not directly result in any material increase in compensation paid by the Acquiring Funds to the Advisor, except that the New Management Fee will be based on 100% of each Acquiring Fund’s net assets, while a small portion (typically less than 2% of net assets) of each Acquiring Fund was previously invested in cash and cash equivalents (rather than shares of a Target Portfolio) for which no management fee was assessed. If Acquiring Fund shareholders do not approve their respective Proposal 1 through 3, the New Management Fee will not be implemented and the Reorganizations will not be consummated. The Board of each of the Trusts may re-solicit proxies, and may consider alternatives to the Reorganizations and New Management Fee as they deem appropriate and in the best interests of the Target Portfolios and Acquiring Funds, including the possible liquidation of the Target Portfolios. No other changes to the terms of the Investment Advisory Agreement between the Advisor and the HAMFT Trust (the “HAMFT Advisory Agreement”) are being proposed as part of Proposals 1 through 3. A description of the HAMFT Advisory Agreement can be found below under the section entitled “The Reorganizations—Additional Information About the Funds—Investment Advisory Arrangements.” Compensation to the Advisor. Set forth below is (i) the aggregate compensation paid to the Advisor and the sub-advisors and trading advisors, expressed in dollars and as a percentage of net assets of the HAMFT Trust and each Acquiring Fund, during the fiscal year ended December31, 2014, and (ii) the estimated annualized compensation to be paid to the Advisor and the sub-advisors and trading advisors, expressed in dollars and as a percentage of net assets of the HAMFT Trust and each Acquiring Fund, for the fiscal year ending December 31, 2015: Aggregate Dollar Amount As a Percentage of Average Net Assets of the HAMFT Trust As a Percentage of Average Net Assets of the Long/Short Equity Fund As a Percentage of Average Net Assets of the Long/Short Debt Fund As a Percentage of Average Net Assets of the Managed Futures Fund Fiscal Year Ended December 31, 2014 2.00% 1.98% 2.00% 1.97% Fiscal Year Ending December 31, 2015 1.99% 1.99% 1.97% 1.94% The Advisor has contractually agreed to waive its operating services fees and/or pay expenses of the Acquiring Funds to ensure that the Funds’ Net Annual Fund Operating Expenses (excluding brokerage commissions and portfolio trading transfer tax, interest on Fund borrowings, dividends and interest paid on short sales, taxes, acquired fund fees and expenses associated with investments in non-affiliated investment companies, litigation and other extraordinary expenses) do not exceed the annual rates described in the table below through at least June 30, 2016. The term of each Acquiring Fund’s operating expenses limitation agreement is indefinite and it can only be terminated upon a vote of the HAMFT Board. Any waiver in operating services fees or payment of expenses made by the Advisor may be recouped by the Advisor in subsequent fiscal years if the Advisor so requests. This recoupment may be requested if the aggregate amount actually paid by an Acquiring Fund toward operating expenses for such fiscal year (taking into account the recoupment) does not exceed the applicable limitation on the Fund’s expenses. The Advisor is permitted to recoup fee waivers and/or expense payments made in the prior three fiscal years from the date the fees were waived and/or Fund expenses were paid, subject to these limitations. Any such recoupment is contingent upon the subsequent review and ratification of the recouped amounts by the Board. A Fund must pay current ordinary operating expenses before the Advisor is entitled to any recoupment of fees and/or expenses. No changes to the expense limitations are being proposed. Class A Class C Institutional Class Long/Short Equity Fund 2.99% n/a 2.49% Long/Short Debt Fund 2.99% 3.74% 2.49% Managed Futures Fund 2.99% n/a 2.49% 5 The following tables present the fees paid to the Advisor by the Target Portfolios and Acquiring Funds over the specified years ended December 31: Long/Short Equity Fund Advisory Agreement $0 $0 $0 Services Agreement Distribution Plan (Class A shares only) Long/Short Debt Fund Advisory Agreement $0 $0 $0 Services Agreement Distribution Plan (Class A shares only) Distribution Plan (Class C shares only) $1,421* N/A *For the period October 1, 2013 through December 31, 2013. Managed Futures Fund 2012* Advisory Agreement $0 $0 $0 Services Agreement Distribution Plan (Class A shares only) $6 *For the period of September 27, 2012 through December 31, 2012. Long/Short Equity Portfolio Advisory Agreement Services Agreement Relative Value—Long/Short Debt Portfolio Advisory Agreement Services Agreement Managed Futures Strategies Portfolio Advisory Agreement Services Agreement The HAMFT Advisory Agreement will continue in effect for two (2) years initially and thereafter shall continue from year to year provided such continuance is approved at least annually by (a) a vote of the majority of the Trust’s Independent Trustees, cast in person at a meeting specifically called for the purpose of voting on such approval and by (b) the majority vote of either all of the Trustees or the vote of a majority of the outstanding shares of the Funds. The HAFMT Advisory Agreement may be terminated without penalty on 60 days’ written notice by a vote of a majority of the Board or by the Advisor, or by holders of a majority of the Funds’ outstanding shares. The HAMFT Advisory Agreement shall terminate automatically in the event of its assignment. There were no brokerage commissions paid by the Acquiring Funds or Target Portfolios to affiliated brokers of the Advisor for the fiscal year ended December 31, 2014. About the Advisor. The following table sets forth the name, position and principal occupation of each chief executive officer and each director of the Advisor. Each individual’s address is 6601 Six Forks Road, Suite 340, Raleigh, North Carolina 27615. Name Principal Occupation with Advisor David B. Perkins Chief Executive Officer Robert L. Worthington President J. Michael Fields Chief Operating Officer R. Lance Baker Chief Financial Officer Andrew P. Chica Chief Compliance Officer 6 BOARD APPROVAL AND RECOMMENDATION OF THE CHANGE IN MANAGEMENT FEE The proposed amendment to each Acquiring Fund’s advisory agreement was presented to the Board of the HAMFT Trust for consideration at a meeting held on April22, 2015.At the meeting, representatives of the Advisor provided, and the Board reviewed, detailed information about the Advisor in connection with the proposed amendment.For the reasons discussed below, the Trustees, including all of the Independent Trustees, determined that approval of the proposed amendment to each Acquiring Fund’s advisory agreement would be in the best interests of each Acquiring Fund and its shareholders. In the course of their review, the Independent Trustees considered their legal responsibilities with regard to all factors deemed to be relevant to the Funds, including, but not limited to the following: (1) the quality of services to be provided to the Funds; (2) the performance of the Funds; (3) the Funds’ advisory fees and overall expenses; (4) the fact that the Reorganizations are not expected to affect the manner in which the Funds are advised; (5) the fact that the current portfolio management team will continue to manage the Funds; and (6) other factors deemed relevant. The Independent Trustees also evaluated the amendment to each Fund’s Advisory Agreement in light of information they had requested and received from the Advisor prior to the meeting and that they had discussed at a meeting held on April 16, 2015. The Trustees reviewed these materials with management of the Advisor and legal counsel to the Funds, the Advisor, and the Independent Trustees. The Independent Trustees also discussed the Advisory Agreement in an executive session held on April 22, 2015, at which no representatives of the Advisor were present. The Trustees considered whether the amendment to each Advisory Agreement would be in the best interests of the Funds and their shareholders and the overall fairness of the amendment to each Advisory Agreement. Among other things, the Trustees reviewed information concerning: (1) the nature, extent and quality of the services to be provided by the Advisor; (2) the Funds’ investment performance; (3) the cost of the services provided and the profits realized by the Advisor and its affiliates from their relationship with the Funds; (4) the extent to which economies of scale will be realized as the Funds grow and the extent to which fee levels reflect such economies of scale, if any, for the benefit of shareholders; and (5) ancillary benefits and other factors. In their deliberations, the Trustees did not rank the importance of any particular piece of information or factor considered, and it is presumed that each Trustee attributed different weights to the various factors. Nature, Extent and Quality of Services Provided to the Funds. The Board considered information it believed necessary to assess the stability of the Advisor as a result of the Reorganizations and to assess the nature and quality of services to be provided to the Funds by the Advisor following the Reorganizations. Investment Performance of the Funds. The Board considered the investment experience of the Advisor, including the performance of the Funds, given that the Reorganizations are not expected to affect the manner in which the Funds are advised and that the current portfolio management team will continue to manage the Funds. Costs of Services Provided and Profits Realized by the Advisor. In connection with the Trustees’ consideration of the level of the advisory fees, the Trustees considered a number of factors. The Board’s analysis of the Funds’ advisory fees and estimated expenses included a discussion and review of data concerning the current fee and expense ratios of the Funds compared to a peer group. The Trustees also considered the fact that the Advisor will be entering into an Operating Services Agreement with the Trust, through which the Advisor will receive additional compensation for providing services to the Trust. Economies of Scale and Fee Levels Reflecting Those Economies. The Trustees considered the extent to which economies of scale were expected to be realized relative to fee levels as the Funds’ assets grow, and whether the advisory fee levels reflect these economies of scale for the benefit of the Funds. Other Benefits. In addition to the above factors, the Trustees also discussed other benefits received by the Advisor from its management of the Funds, including, without limitation, possible soft dollar benefits and the ability to market its advisory services for similar products in the future. After consideration, the Board, including a majority of the Independent Trustees, concluded that approval of the amendment to each Fund’s Advisory Agreement would be in the best interests of each Fund and its shareholders. Shareholder Information. As of the Record Date, the trustees and officers of the Acquiring Funds as a group owned less than 1% of the outstanding voting securities of each of the Acquiring Funds. As of the Record Date, each Acquiring Fund’s shareholders of record and/or beneficial owners (to the HAMFT Trust’s knowledge) who owned 5% or more of an Acquiring Fund’s shares are set forth in Appendix D to this Proxy Statement. Based on all of the foregoing, the Board of the HAMFT Trust recommends that shareholders vote FOR the change to each Acquiring Fund’s management fee. 7 PROPOSALS 4 THROUGH 6: THE MANAGER OF MANAGERS ARRANGEMENT PROPOSAL 4: TO APPROVE, ON BEHALF OF THE LONG/SHORT DEBT FUND, A “MANAGER OF MANAGERS” ARRANGEMENT THAT WOULD GRANT THE ADVISOR GREATER FLEXIBILITY WITH RESPECT TO THE USE OF SUB-ADVISORS PROPOSAL 5: TO APPROVE, ON BEHALF OF THE LONG/SHORT EQUITY FUND, A “MANAGER OF MANAGERS” ARRANGEMENT THAT WOULD GRANT THE ADVISOR GREATER FLEXIBILITY WITH RESPECT TO THE USE OF SUB-ADVISORS PROPOSAL 6: TO APPROVE, ON BEHALF OF THE MANAGED FUTURES FUND, A “MANAGER OF MANAGERS” ARRANGEMENT THAT WOULD GRANT THE ADVISOR GREATER FLEXIBILITY WITH RESPECT TO THE USE OF SUB-ADVISORS The Board of the HAMFT Trust recommends that shareholders vote FOR approval of a “manager of managers” arrangement for each Acquiring Fund. Background. Acquiring Fund shareholders are being asked to approve a “manager of managers” arrangement for each Acquiring Fund that would permit the Advisor to enter into, and materially amend, sub-advisory agreements with any (i) unaffiliated sub-advisors or (ii) direct or indirect wholly-owned subsidiaries (as defined in the 1940 Act) of the Advisor retained by the Advisor to manage all or a portion of an Acquiring Fund’s assets without obtaining shareholder approval, if the HAMFT Trust Board concludes that such arrangements would be in the best interests of the shareholders of the Acquiring Fund. The Target Portfolios currently operate under a Manager of Managers Arrangement, and consequently, Acquiring Fund shareholders are being asked to continue the use of such an arrangement for the Acquiring Funds. As used in this Proxy Statement, the term “sub-advisor” includes (i) unaffiliated sub-advisors for any of the Acquiring Funds, (ii) trading advisors for the Managed Futures Fund who are registered as commodity trading advisors and may not be subject to registration as investment advisers, and (iii) direct or indirect wholly-owned subsidiaries of the Advisor that are retained as a sub-advisor for any of the Acquiring Funds. The HAMFT Trust Board, including the Independent Trustees, has approved the use of a Manager of Managers Arrangement by each Acquiring Fund, and any such arrangement utilized by an Acquiring Fund would be subject to Board oversight and conditions imposed by the SEC in either a rule or an exemptive order, including the requirement that any sub-advisory agreement or material change to such agreement be approved by the Board (including a majority of the Independent Trustees). If shareholders of each Acquiring Fund approve the Manager of Managers Arrangement, the Acquiring Funds would be able to implement a Manager of Managers Arrangement. The SEC has already granted the Acquiring Funds and the Advisor Manager of Managers exemptive relief.If shareholders of each Acquiring Fund approve the Manager of Managers Arrangement, no further shareholder vote would be required either to approve a sub-advisory agreement or materially amend any such sub-advisory agreement, subject to the conditions in the exemptive order, as applicable, including approval of any such agreement or material change to such agreement by the HAMFT Trust Board (including a majority of the Independent Trustees).In view of the fact that the Manager of Managers exemptive order requires that shareholders of the Acquiring Funds approve the Manager of Managers Arrangement prior to reliance on the exemptive order, the HAMFT Trust Board has determined to ask Acquiring Fund shareholders to approve the Manager of Managers Arrangement for the Acquiring Funds in conjunction with the solicitation of the New Management Fee and the consummation of the Reorganizations discussed in this Proxy Statement. Benefit to the Acquiring Funds Based on the recommendation of the Advisor, the HAMFT Trust Board believes that it is in the best interests of each shareholder to provide the Advisor and the HAMFT Trust Board with increased flexibility to recommend, supervise, evaluate and change sub-advisors without incurring the significant delay and expense associated with obtaining prior shareholder approval. Without the approval of the Manager of Managers Arrangement, an Acquiring Fund would be required to call and hold a shareholder meeting of the Acquiring Fund before it appoints a sub-advisor or materially amends a sub-advisory agreement. Additionally, an Acquiring Fund would have to seek shareholder approval of a new sub-advisory agreement if a sub-advisor undergoes a change of control, even if there will be no change in the persons managing the Acquiring Fund. Each time a shareholder meeting is called, the applicable Acquiring Fund must create and distribute proxy materials and solicit proxy votes from the Acquiring Fund’s shareholders. This process is time-consuming and costly, and such costs would generally be borne by the Acquiring Fund, thereby reducing shareholders’ investment returns. It is anticipated that a Manager of Managers Arrangement will permit the Acquiring Funds to operate more efficiently and cost-effectively. If shareholders of each Acquiring Fund approve the Manager of Managers Arrangement, the HAMFT Trust Board will oversee the selection and engagement of sub-advisors for the Acquiring Funds. Further, the HAMFT Trust Board, including a majority of the Independent Trustees,will evaluate and consider for approval all new sub-advisory agreements. Finally, under the 1940 Act, the HAMFT Trust Board, including a majority of the Independent Trustees, will be required to review and consider any sub-advisory agreement for renewal annually, following an initial two year period. Prior to entering into, renewing or amending a sub-advisory agreement, the Advisor and the relevant sub-advisor will have a legal duty to provide the HAMFT Trust Board with information on factors pertinent to the HAMFT Trust Board’s decision regarding those advisory arrangements. 8 If shareholders of the Acquiring Funds do not approve the Manager of Managers Arrangement, the Acquiring Funds would be required to solicit shareholder approval of new or materially amended sub-advisory agreements or further solicit Acquiring Fund shareholders’ approval of the Manager of Managers Arrangement. Effect on Fees and Quality of Advisory Services Approval of the Manager of Managers Arrangement does not affect the amount of investment advisory fees paid by the Acquiring Funds to the Advisor. When entering into and amending sub-advisory agreements, the Advisor will negotiate fees paid to the sub-advisors for their services. The sub-advisory fees are paid out of the applicable Acquiring Fund’s investment advisory fee.The fees paid to the Advisor by the Acquiring Funds will be considered by the HAMFT Trust Board in approving and renewing advisory and sub-advisory agreements. Even if the Manager of Managers Arrangement is approved for the Acquiring Funds, shareholder approval will continue to be required in the event of any proposed increase in the investment advisory fee paid by an Acquiring Fund to the Advisor are increased. Further, whether or not shareholders approve the Manager of Managers Arrangement, the Advisor will continue to be required to provide the same level of management and administrative services to the Acquiring Funds as it currently provides to the Acquiring Funds and Target Portfolios. Conditions for Establishing a Manager of Managers Arrangement Currently, the only means for establishing a Manager of Managers Arrangement is by filing an application with the SEC requesting an exemptive order that would provide relief from the provisions of Section 15(a) of the 1940 Act and Rule 18f-2 thereunder. These provisions of the 1940 Act require that shareholders approve advisory agreements, including any sub-advisory agreements, and approve any material amendments to such agreements. The Advisor and the HAMFT Trust have requested and received Manager of Managers exemptive relief from the SEC. If shareholders of the Acquiring Funds approve the Manager of Managers Arrangement, the Advisor and the Acquiring Funds would be authorized to (1) engage new or additional sub-advisors; (2) enter into and modify existing sub-advisory agreements; and (3) terminate and replace sub-advisors without obtaining further approval of the applicable Acquiring Fund’s shareholders, provided that (a) the sub-advisor is not an “affiliated person” of the Advisor (unless the sub-adviser is a wholly-owned subsidiary of the Advisor) or the Acquiring Fund, other than by reason of serving as a sub-advisor to the Acquiring Fund, and (b) the HAMFT Trust Board has approved the new or amended sub-advisory agreement. Under the terms and conditions of the SEC exemptive order, the Advisor and the Acquiring Funds are subject to several conditions imposed by the SEC. For example, within 90 days of the hiring of a new sub-advisor, the Acquiring Fund would be required to provide its shareholders with aninformation statement containing information about the sub-advisor and the sub-advisory agreement, similar to that which would have been provided in a proxy statement seeking shareholder approval of such an arrangement or change thereto. For a complete list of the terms and conditions, please refer to Appendix E. Based on all of the foregoing, the Board of the HAMFT Trust recommends that shareholders vote FOR approval of the Manager of Managers Arrangement for each Acquiring Fund. VOTING INFORMATION Record Date, Voting Rights and Vote Required. Proxies are being solicited from the shareholders of the Acquiring Funds by the Board of the HAMFT Trust for the Special Meeting to be held on August 13, 2015, at 11:00 a.m. Eastern Time at the offices of Hatteras Funds, LLC, 6601 Six Forks Road, Suite 340, Raleigh, North Carolina 27615, or at such later time made necessary by adjournment. A proxy/voting instruction card is enclosed with respect to the shares you own in the Acquiring Funds. If you return a properly executed proxy/voting instruction card, the investment represented by it will be voted at the Special Meeting in accordance with the included instructions. Unless revoked, all valid proxies will be voted in accordance with the instructions thereon or, in the absence of instructions, “FOR” approval of the amendment to each Acquiring Fund’s Advisory Agreement to implement the New Management Fee and “FOR” approval of the Manager of Managers Arrangement for each Acquiring Fund. The Board of the HAMFT Trust has fixed the Record Date as the record date for the determination of shareholders entitled to notice of and to vote at the Special Meeting and any adjournments or postponements thereof. As of the Record Date, the total number of issued and outstanding shares of beneficial interest of each Target Portfolio and each class of each Acquiring Fund was as shown in the table below. 9 Target Portfolios Relative Value—Long/Short Debt Portfolio [ ] Long/Short Equity Portfolio [ ] Managed Futures Strategies Portfolio [ ] Acquiring Funds Class A Class C Institutional Class Long/Short Debt Fund [] [] [] Long/Short Equity Fund [] N/A [] Managed Futures Fund [] N/A [] Shareholders of record and/or beneficial owners who own 5% or more of any class of a Target Portfolio’s shares as of the Record Date are set forth on Appendix D to this Proxy Statement. Transaction of such other business as may properly come before the Special Meeting and any postponements or adjournments thereof may also be considered. An Acquiring Fund shareholder is entitled to a number of votes equal to the number of shares they own as of the Record Date. The HAMFT Trust will determine as of the Record Date the number of votes that each shareholder will be entitled to cast at the Special Meeting, or at any adjournment or postponement thereof, and will maintain a list setting out the name of each shareholder and the number of votes that each shareholder will be entitled to cast at the Special Meeting, or at any adjournment or postponement thereof. If you do not expect to be present at the Special Meeting and wish to vote, please complete the enclosed proxy/voting instruction card and mail it in the enclosed reply envelope, or vote by telephone or the Internet as described on the proxy/voting instruction card. Any shareholder giving a proxy/voting instruction card may revoke it at any time before it is exercised by submitting to the Funds a written notice of revocation, by the execution of a later-dated proxy/voting instruction card, or by attending the Special Meeting and voting in person. The presence in person or by proxy/voting instruction card of shareholders holding a majority of the total number of votes eligible to be cast by all shareholders as of the Record Date constitutes a quorum. Votes cast by proxy/voting instruction card or in person at the Special Meeting will be counted by persons appointed by the Acquiring Funds as inspectors of election for the Special Meeting. The inspectors will count the total number of votes cast “FOR” approval of a Proposal for purposes of determining whether sufficient affirmative votes have been cast. Shares represented by proxy/voting instruction cards that reflect abstentions and “broker non-votes” (i.e., shares held by brokers or nominees (i) as to which instructions have not been received from the beneficial owners or the persons entitled to vote and (ii) who do not have the discretionary voting power on a particular matter) will be counted as shares that are present and entitled to vote on the matter for purposes of determining the presence of a quorum. With respect to each Proposal, abstentions and broker non-votes have the effect of a negative vote. If sufficient votes in favor of any of the Proposals set forth in this Proxy Statement are not received by the time scheduled for the Special Meeting, or if a quorum is not present or represented at the Special Meeting, the persons named as proxies may propose postponements or adjournments of the Special Meeting for a reasonable period or periods of time to permit further solicitation of proxy/voting instruction cards. In addition, the persons named as proxies may propose one or more postponements or adjournments if they determine such action to be advisable. Any adjournment will require the affirmative vote of a majority of the votes entitled to be cast on the question in person or by proxy/voting instruction card at the session of the Special Meeting to be adjourned. In the event of an adjournment, no additional notice is required. With respect to any Proposal, the persons named as proxies will vote in favor of adjournment those proxy/voting instruction cards at the Special Meeting that they are entitled to vote in favor of any Proposal and will vote against any such adjournment those proxy/voting instruction cards required to be voted against each of the Proposals. The Advisor will pay the costs of any additional solicitation and of any adjourned session. Any Proposal(s) for which sufficient favorable votes have been received by the time of the Special Meeting may be acted upon and considered final regardless of whether the Special Meeting is adjourned with respect to any other Proposal. The approval of each Proposal requires the affirmative vote of “a majority of the outstanding voting securities” of the applicable Acquiring Fund, which is defined in the 1940 Act to mean the vote (i) of 67 percent or more of the shares present at the Special Meeting, if the holders of more than 50 percent of the shares of the applicable funds outstanding as of the Record Date are present or represented by proxy/voting instruction card, or (ii) of more than 50 shares of the applicable funds outstanding as of the Record Date, whichever is less. The cost of preparing, printing and mailing the enclosed proxy/voting instruction card and this Proxy Statement, and all other costs incurred in connection with the solicitation of proxies/voting instructions, including any additional solicitation made by letter, telephone, facsimile or telegraph, will be paid by the Advisor. 10 THE REORGANIZATIONS The following is a summary of more complete information appearing later in this Proxy Statement or incorporated by reference herein. You should read carefully the entire Proxy Statement, including the Plan, the form of which is attached as AppendixA, because it contains details that are not included in the summary. As used herein, the term “Reorganizations” refers collectively to: the transfer of all of the assets and liabilities of each of the Target Portfolios to the corresponding Acquiring Fund; the issuance of Class H shares of beneficial interest by each of the Acquiring Funds to the corresponding Target Portfolio; the opening of accounts by each of the Acquiring Funds for the corresponding Target Portfolio’s shareholders and the crediting of each Target Portfolio’s shareholder account, in exchange for Class H shares of the corresponding Acquiring Fund, with a number of full and fractional shares of each Acquiring Fund that are equivalent in aggregate NAV to the aggregate NAV of the shareholders’ shares in the corresponding Target Portfolio on the closing date of the Reorganization (the “Closing Date”); and the termination of each Target Portfolio as a series of the UFT Trust. Each of the Reorganizations is expected to be a reorganization within the meaning of Section368(a) of the Code. For information on the tax consequences of the Reorganizations, see the section entitled “Information About the Reorganizations – Federal Income Tax Consequences” in this Proxy Statement. Each Acquiring Fund will retain its performance and financial records following the Reorganizations. Comparison of Target Portfolios to the Acquiring Funds Each Target Portfolio and the corresponding Acquiring Fund have identical investment objectives. Additionally, upon consummation of the Reorganizations, each Acquiring Fund will have strategies and policies substantially similar to the current strategies and policies of the corresponding Target Portfolio. The tables below compare various aspects of the Target Portfolios with those of the Acquiring Funds as they would exist immediately following the consummation of the Reorganizations. 11 Relative Value—Long/Short Debt Portfolio Long/Short Debt Fund Net Assets as of [ ], 2015 $[] $[] (Class H) $[] (Total) Investment Advisor, Sub-Advisors and Portfolio Managers Investment Advisor: Hatteras Funds, LLC Sub-Advisors: Amundi Smith Breeden LLC Lutetium Capital, LP Meehan Combs, LP MP Securitized Credit Partners, L.P. Phoenix Investment Adviser, LLC Raven Rock Capital, LLC Sound Point Capital Management, L.P. Portfolio Managers: Michael P. Hennen, CFA (4 years of service) Roger Tyler Powers, III, CFA (4 years of service) Same. Investment Objective The Relative Value—Long/Short Debt Portfolio seeks to achieve total return through current income, capital preservation and capital appreciation. Same (except that references to the Target Portfolio are changed to the Acquiring Fund). Primary Investments To achieve its investment objective, the Portfolio, under normal market conditions, will invest at least 80% of its net assets (plus any borrowings for investment purposes) in long/short strategies that utilize debt and debt-related securities. Such strategies are designed to allow the Fund to focus on opportunities to take advantage of perceived discrepancies in the market prices of certain convertible bond, common stock, fixed income and derivative securities. The Portfolio has no policy with respect to the capitalization of issuers in which it may invest and may invest in securities of all market capitalizations (small, mid and large capitalization companies). The Portfolio has no policy with respect to the rating or maturity of the debt securities in which it may invest and thus may invest in debt securities of varying qualities and maturities, including bonds commonly referred to as “junk bonds.” The Portfolio may invest in foreign securities (including those from developing countries), depositary receipts relating to foreign securities and may enter into equity, interest rate, index and currency rate swap agreements. Derivative instruments in which the Portfolio may invest include options, futures and swaps. The Portfolio invests in these types of instruments to both reduce risk through hedging, or to take market risk. The Portfolio may invest a substantial portion of its assets in securities that are not publicly traded, but that are eligible for purchase and sale by certain qualified institutional buyers pursuant to Rule 144A under the 1933 Act, as well as other restricted securities. While the Portfolio may invest a substantial portion of its assets in restricted securities, it may not invest more than 15% of its net assets in illiquid securities. The Portfolio may also invest up to 100% of its assets in shares of other investment companies that invest in the types of securities mentioned above, including shares of exchange-traded funds (“ETFs”). The Advisor expects that the Portfolio’s investment strategy may result in a portfolio turnover rate in excess of 100% on an annual basis. Debt-related securities primarily include, but are not limited to, derivatives linked to debt instruments, such as credit-default swaps. The Portfolio pursues its investment objective by allocating the Portfolio’s assets among sub-advisors consistent with its objective of achieving total return through current income, capital preservation and capital appreciation. Same (except that references to the Target Portfolio are changed to the Acquiring Fund). 12 Relative Value—Long/Short Debt Portfolio Long/Short Debt Fund Principal Investment Strategies and Policies The Advisor seeks to employ various investment strategies whose performance is not correlated with major financial market indices. The Advisor believes that the use of such strategies may mitigate losses in generally declining markets because the Portfolio will be invested in one or more non-correlated strategies. However, there can be no assurance that losses will be avoided. Investment strategies that have historically been non-correlated or demonstrated low correlations to one another or to major world financial market indices may become correlated at certain times, such as during a liquidity crisis in global financial markets. During such periods, certain hedging strategies may cease to function as anticipated. The major investment strategies to be employed by the Portfolio are included in the list below. ·Relative Value – Long/Short Debt - These strategies are designed to take advantage of perceived discrepancies in the market prices of certain fixed income securities, certain convertible bond, common stock, and derivative securities and attempts to achieve total return through current income, capital preservation and capital appreciation. These strategies are based on credit assessments of individual issues and sectors and are effectuated by expressing views on specific credits by taking long and/or short positions in cash debt and debt-related securities, which may include corporate debt, sovereign debt, credit derivatives, bank loans, common and preferred stock, options and futures contracts, privately negotiated options, shares of investment companies, bonds, credit derivatives and other financial instruments. The Relative Value—Long/Short Debt Sub-Strategies may include the following strategies utilizing long/short funds and/or short only funds: oMulti-Strategy / Relative Value.The Fund may employ long and/or short strategies designed to take advantage of an investment thesis which is predicated on realization of a spread between related yield instruments in which one or multiple components of the spread contains a fixed income, derivative, equity, real estate, MLP or combination of these or other instruments. By using long and/or short investments to attempt to isolate exposure to the spread, these strategies seek to mitigate or profit from the Fund’s exposure to interest rate and other general market risks. oCredit Arbitrage.The Fund may employ long and/or short strategies designed to isolate attractive opportunities in corporate fixed income securities; these include both senior and subordinated claims as well as bank debt and other outstanding obligations, structuring positions with little or no broad credit market exposure. oFixed Income – Corporate.The Fund may employ long and/or short strategies designed to take advantage of an investment thesis which is predicated on the realization of a spread between related instruments in which one or multiple components of the spread is a corporate fixed income instrument. By using long and/or short investments to attempt to isolate exposure to the spread, these strategies seek to mitigate or profit from the Fund’s exposure to interest rate and other general market risks. oFixed Income – Sovereign.The Fund may employ long and/or short strategies designed to take advantage of an investment thesis which is predicated on the realization of a spread between related instruments in which one or multiple components of the spread is a sovereign fixed income instrument. By using long and/or short investments to attempt to isolate exposure to the spread, these strategies seek to mitigate or profit from the Fund’s exposure to interest rate and other general market risks. oFixed Income and High Yield (High-Risk) Investment Strategies. The Fund may employ long and/or short strategies designed to take advantage of deeply discounted debt securities of companies that appear to have significant upside potential. The Fund may invest in debt securities that fall below investment grade debt — commonly “junk bonds.” These strategies are intended to generate capital gains and/or income in both rising and falling interest rate environments. Because the value of fixed-income and fixed–income related securities may be significantly affected by changes in interest rates, the Advisor also evaluates the duration of the fixed-income instruments held by the Portfolio to determine its exposure to changes in interest rates. The Advisor considers its expectations for any changes in interest rates and actively manages the Portfolio’s asset allocation to mitigate the Portfolio’s interest rate risk by favoring shorter duration instruments when the Advisor anticipates that interest rates will increase and longer duration instruments when the Advisor anticipates that interest rates will decline. As of the date of this Prospectus, interest rates in the United States are at or near historic lows, which may increase the Portfolio’s exposure to risks associated with rising interest rates. Same (except that references to the Target Portfolio are changed to the Acquiring Fund). 13 Long/Short Equity Portfolio Long/Short Equity Fund Net Assets as of [ ], 2015 $[] $[] (Class H) $[] (Total) Investment Advisor, Sub-Advisors and Portfolio Managers Investment Advisor: Hatteras Funds, LLC Sub-Advisors: Apis Capital Advisors, LLC Blue Jay Capital Management, LLC Boardman Bay Capital Management, LLC Coe Capital Management, LLC ISF Management LLC Lorem Ipsum Management, LLC Portfolio Managers: Michael P. Hennen, CFA (4 years of service) Roger Tyler Powers, III, CFA (4 years of service) Same. Investment Objective The Long/Short Equity Portfolio seeks to achieve consistent returns with moderate correlation to traditional U.S. equities market indices and lower volatility of monthly returns over a market cycle. Same (except that references to the Target Portfolio are changed to the Acquiring Fund). Primary Investments To achieve its investment objective, the Portfolio, under normal market conditions, will invest at least 80% of its net assets (plus any borrowings for investment purposes) in equity and equity related securities that afford strategic and tactical opportunities to employ relative value and long and/or short strategies. The Portfolio has no policy with respect to the capitalization of issuers in which it may invest and may invest in securities of all market capitalizations (small, mid and large capitalization companies). The securities held by the Portfolio may include common and preferred stock, options and futures contracts, privately negotiated options, and shares of investment companies. The Portfolio seeks to achieve its objective by allocating its assets among a professionally selected group of one or more sub-advisors that employ a variety of investment techniques and strategies. By allocating its assets among one or more sub-advisors, the Portfolio seeks to achieve its investment objective with less risk and lower volatility than if the Portfolio utilized a single manager or single strategy approach. The Advisor believes that allocating among dissimilar investment styles that utilize different investment strategies and securities provides greater diversification against any market or sector related event volatility. Such a non-correlative approach among styles is expected to mitigate near-term volatility, as volatility in one sector or style may be offset by lack of volatility or volatility in the opposite direction in another sector or style. The Long/Short Equity Portfolio may invest in foreign securities (including those from developing countries), depositary receipts relating to foreign securities and may enter into equity, interest rate, index and currency rate swap agreements. Derivative instruments in which the Portfolio may invest include options, futures and swaps. The Portfolio invests in these types of instruments to both reduce risk through hedging, or to take market risk. The Portfolio may invest a substantial portion of its assets in securities that are not publicly traded, but that are eligible for purchase and sale by certain qualified institutional buyers pursuant to Rule 144A under the Securities Act of 1933, as amended, as well as other restricted securities. While the Portfolio may invest a substantial portion of its assets in restricted securities, it may not invest more than 15% of its net assets in illiquid securities. The Portfolio may also invest up to 100% of their assets in shares of other investment companies that invest in the types of securities mentioned above, including shares of other ETFs. The Advisor expects that the Portfolio’s investment strategy may result in a portfolio turnover rate in excess of 100% on an annual basis. Same (except that references to the Target Portfolio are changed to the Acquiring Fund). 14 Long/Short Equity Portfolio Long/Short Equity Fund Principal Investment Strategies and Policies The Advisor seeks to employ various investment strategies whose performance is not correlated with major financial market indices. The Advisor believes that the use of such strategies may mitigate losses in generally declining markets because the Long/Short Equity Portfolio will be invested in one or more non-correlated strategies. However, there can be no assurance that losses will be avoided. Investment strategies that have historically been non-correlated or demonstrated low correlations to one another or to major world financial market indices may become correlated at certain times, such as during a liquidity crisis in global financial markets. During such periods, certain hedging strategies may cease to function as anticipated. A brief description of the long/short equity investment strategy to be employed by the Portfolio, including the fixed-income component of the strategy, is included below. ·Long/Short Equity - These strategies are designed to take long and short positions by trading in common stock and preferred stock of U.S. and foreign issuers in an attempt to achieve capital appreciation. The Long/Short Equity Sub-Strategies include the following: oLong/Short Equity – Generalist.Long/Short Equity Generalist strategies maintain positions both long and short in primarily equity and equity derivative securities. A wide variety of investment processes can be employed to arrive at an investment decision, including both quantitative and fundamental techniques; strategies are broadly diversified and can range broadly in terms of levels of net exposure, leverage employed, holding period, concentrations of market capitalizations and valuation ranges of typical portfolios. Long/Short Equity Generalist managers would typically maintain at least 50% exposure to, and may in some cases be entirely invested in, equities—both long and short. oLong/Short Equity Sector Focused.Long/Short Equity Sector Focused strategies employ investment processes designed to identify opportunities in securities in specific niche areas of the market in which a manager maintains a level of expertise which exceeds that of a market generalist in identifying companies engaged in the production and procurement of inputs to industrial processes, and implicitly sensitive to the direction of price trends as determined by shifts in supply and demand factors, and implicitly sensitive to the direction of broader economic trends. Long/Short Equity Sector Focused strategies typically maintain a primary focus in this area or expect to maintain in excess of 50% of portfolio exposure to these sectors over various market cycles. oLong/Short Equity International.Long/Short Equity International strategies employ investment processes designed to identify opportunities in securities in specific niche areas of the global non-US market, in which a manager maintains a level of expertise which exceeds that of a market generalist in identifying companies engaged in the production and procurement of inputs to industrial processes, and implicitly sensitive to the direction of price trends as determined by shifts in supply and demand factors, and implicitly sensitive to the direction of broader economic trends. Long/Short Equity International strategies typically maintain a primary focus in this area and expect to maintain in excess of 50% of portfolio exposure to non-US securities. oVariable Biased Strategies. Variable Biased strategies may vary the investment level or the level of long and/or short exposure over market cycles, but the primary distinguishing characteristic is that the manager seeks to drive performance through tactical adjustments to gross and net market exposures. Variable Biased strategies employ analytical techniques in which the investment thesis is predicated on assessment of the valuation characteristics of the underlying companies as well as the global economic environment. The investment theses may be fundamental or technical in nature and a manager has a particular focus above that of a market generalist. Same (except that references to the Target Portfolio are changed to the Acquiring Fund). 15 Managed Futures Strategies Portfolio Managed Futures Fund Net Assets as of [ ], 2015 $[] $[] (Class H) $[] (Total) Investment Advisor, Trading Advisors and Portfolio Managers Investment Advisor: Hatteras Funds, LLC Trading Advisors: Centurion Investment Management, LLC Dominion Capital Management Institutional Advisors, Inc. Revolution Capital Management, LLC ROW Asset Management, LLC Portfolio Managers: Michael P. Hennen, CFA (2 years of service) Roger Tyler Powers, III, CFA (2 years of service) Same. Investment Objective The Managed Futures Strategies Portfolio seeks to achieve positive returns in both rising and falling equity markets with an annualized level of volatility that is generally lower than the historic level of volatility experienced by traditional equity markets. Same (except that references to the Target Portfolio are changed to the Acquiring Fund). Primary Investments To achieve its investment objective, the Portfolio will allocate its assets to a “managed futures” strategy, which includes as a component, a “fixed income” sub-strategy. The managed futures strategy is intended to capture macroeconomic trends in the commodities and financial futures markets, and the fixed income strategy is intended to generate interest income and capital appreciation to add diversification to the returns generated by the Portfolio’s portfolio. The Advisor expects that the Portfolio’s investment strategy may result in a portfolio turnover rate in excess of 100% on an annual basis. Same (except that references to the Target Portfolio are changed to the Acquiring Fund). Principal Investment Strategies and Policies The Advisor seeks to employ various investment strategies whose performance is not correlated with major financial market indices. The Advisor believes that the use of such strategies may mitigate losses in generally declining markets because the Portfolio will be invested in one or more non-correlated strategies. However, there can be no assurance that losses will be avoided. Investment strategies that have historically been non-correlated or demonstrated low correlations to one another or to major world financial market indices may become correlated at certain times, such as during a liquidity crisis in global financial markets. During such periods, certain hedging strategies may cease to function as anticipated. A brief description of the managed futures investment strategy to be employed by the Portfolio, including the fixed-income component of the strategy, is included below. ·Managed Futures o Managed Futures – Discretionary. The Portfolio may employ discretionary strategies that are primarily reliant on the evaluation of market data, relationships and influences, as interpreted by an individual or group of individuals who make decisions on Portfolio positions. These strategies employ an investment process most heavily influenced by top down analysis of macroeconomic variables. Positions may be traded actively in developed and emerging markets, focusing on both absolute and relative levels on equity markets, interest rates/fixed income markets, currency and commodity markets and frequently employing spread trades to isolate a differential between instruments identified by the Trading Advisor (as defined below) to be inconsistent with expected value. Portfolio positions typically are predicated on the evolution of investment themes the Trading Advisor expects to materialize over a relevant timeframe, which in many cases contain contrarian or volatility focused components. oManaged Futures – Systematic. The Portfolio may employ systematic strategies that implement processes typically as a function of mathematical, algorithmic and technical models, with little or no influence of individuals over the Portfolio positioning. These strategies employ an investment process designed to identify opportunities in markets exhibiting trending or momentum characteristics across individual instruments or asset classes. These strategies typically employ quantitative processes which focus on statistically robust or technical patterns in the return series of the asset, and typically focus on highly liquid instruments and maintain shorter holding periods than either discretionary or mean reverting strategies. Although some strategies seek to employ counter trend models, these strategies benefit most from an environment characterized by persistent, discernable trending behavior. Same (except that references to the Target Portfolio are changed to the Acquiring Fund). 16 Managed Futures Strategies Portfolio Managed Futures Fund ·Fixed Income. The Portfolio expects to allocate the Portfolio’s assets that are not allocated to the Managed Futures Strategy to a fixed income strategy that invests primarily in investment grade fixed income securities (of all durations and maturities) and ETFs in order to generate interest income and capital appreciation, which may add diversification to the returns generated by the Portfolio’s managed futures portfolio. The fixed income strategy may also include investments in exchange-traded notes (“ETNs”). The Portfolio pursues its managed futures strategy primarily by investing up to 25% of its total assets in Hatteras Trading Advisors, a wholly-owned and controlled subsidiary formed under the laws of the Cayman Islands (the “Subsidiary”). The Subsidiary is advised by the Advisor and has the same investment objective as the Portfolio. The Subsidiary is subject to compliance policies and procedures that are the same as the Portfolio’s compliance policies and procedures. The Subsidiary invests the majority of its assets in accounts, including collateral accounts for the purpose of entering into swap transactions (“Trading Accounts”) traded by third-party commodity trading advisors (“Trading Advisors”). The Advisor monitors the performance of the Trading Advisors and Trading Accounts and seeks to achieve the Portfolio’s investment objective by allocating and reallocating the Subsidiary’s assets among Trading Accounts. The Advisor may decide to not allocate or reallocate assets to all Trading Accounts and may decide to not allocate assets evenly among the Trading Accounts. The Advisor allocates the assets of the Subsidiary among the Trading Accounts to provide exposure to each Trading Advisor’s managed futures programs which the Advisor believes to be complementary to one another and consistent with the aim of moderating risk by diversifying the Portfolio’s exposure to futures contracts and other derivative instruments across trading methodologies, trading time horizons, sectors and geography. “Managed futures program” refers to a Trading Advisor’s particular trading strategy or strategies which contribute to the Portfolio’s overall managed futures investment strategy. The Advisor expects the Trading Advisors to trade independently of each other and, as a group, to employ a wide variety of discretionary and systematic managed futures programs in the global currency futures, fixed income futures, commodity futures and equity futures markets. Target Portfolios Acquiring Funds Form of Organization Diversified series of the UFT Trust, an open-end management investment company organized as a Delaware statutory trust. The UFT Trust shares the same Board of Trustees as the HAMFT Trust. Diversified series of the HAMFT Trust, an open-end management investment company organized as a Delaware statutory trust. The HAMFT Trust shares the same Board of Trustees as the UFT Trust. Distribution The Target Portfolios do not have a distributor because investments in the Target Portfolios are not publicly offered or sold. Hatteras Capital Distributors, LLC, 8540 Colonnade Center Drive, Suite 401, Raleigh, NC 27615 (the “Distributor”) serves as the principal underwriter and national distributor for the shares of the Acquiring Funds. The Distributor is registered as a broker-dealer under the Securities Exchange Act of 1934 (the “1934 Act”) and each state’s securities laws and is a member of the Financial Industry Regulatory Authority, Inc. (“FINRA”). The offering of the Acquiring Funds’ shares is continuous. The Distributor is an affiliate of the Advisor. Quasar Distributors, LLC, 615East Michigan Street, Milwaukee, Wisconsin 53202 (“Quasar”), serves as the Acquiring Funds’ sub-distributor. Quasar is an affiliate of U.S.Bancorp Fund Services, LLC (“USBFS”). Quasar and USBFS are controlled by U.S. Bank National Association, the Acquiring Funds’ and Target Portfolio’s custodian. Differences in Distribution The Acquiring Funds use Hatteras Capital Distributors, LLC as their distributor. The Target Portfolios do not have a distributor because investments in the Target Portfolios are not publicly offered or sold. 17 Target Portfolios Acquiring Funds Purchase and Sale of Shares Investments in the Target Portfolios are sold solely in selling agent transactions that do not involve any “public offering” within the meaning of Section 4(2) of the Securities and Exchange Act of 1933 (the “1933 Act”). Investments in the Target Portfolios may be made only by regulated investment companies, unregulated foreign investment companies, U.S. and non-U.S. institutional investors, Scorporations, segregated asset accounts, insurance company separate accounts and certain qualified pension and retirement plans. You may purchase, exchange or redeem Acquiring Fund shares on any business day by written request via mail ((fund name), c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701), by telephone at 1-877-569-2382, or through a financial intermediary. You may also purchase and redeem Acquiring Fund shares by wire transfer. Investors who wish to purchase, exchange or redeem Acquiring Fund shares through a financial intermediary should contact the financial intermediary directly. There are no investment minimums for Class H shares of the Acquiring Funds. Other classes of shares may be available through a separate Prospectus, which investors should read before purchasing such shares. Differences in the Purchase and Sale of Shares The Target Portfolios are not publicly offered or sold. Shares of the Acquiring Funds may be purchased, exchanged, or redeemed through USBFS or a financial intermediary. Exchange Privilege An Acquiring Fund may exchange its interest in a Target Portfolio for an interest in any other series offered by the UFT Trust. An Acquiring Fund should carefully read the Prospectus of the other series before exchanging shares into that series. Be advised that exercising the exchange privilege consists of two transactions: a withdrawal of interest in one series and the contribution of interest in another. An Acquiring Fund should request any exchange prior to market close to obtain that day’s NAV. Exchange requests received after the close of the NYSE will be treated as though received on the next business day. An Acquiring Fund may exchange its Class H shares of another Acquiring Fund for Class H shares of any other mutual fund in the HAMFT Trust. An Acquiring Fund should carefully read the Prospectus of the other fund before exchanging shares into that fund. Be advised that exercising the exchange privilege consists of two transactions: a sale of shares of a fund and the purchase of shares in another. Further, exchanges may have certain tax consequences and a shareholder could realize short- or long-term capital gains or losses. Exchanges are generally made only between identically registered accounts unless you send written instructions with a signature guarantee requesting otherwise. An Acquiring Fund should request its exchange prior to market close to obtain that day’s NAV per share. Exchange requests received after the close of the NYSE will be treated as though received on the next business day. Fundamental and Non-Fundamental Investment Restrictions For a more complete description of each Target Portfolio’s fundamental and non-fundamental investment restrictions, see Appendix B1. In general, each Target Portfolio has adopted fundamental policies that, subject to certain exceptions, limit or restrict the Portfolio with respect to the following activities: (1) issuing senior securities, (2)borrowing money, (3) acting as an underwriter of securities issued by others, (4) concentrating its investments in any particular industry or group of industries, (5) purchasing or selling real estate or real estate mortgage loans, (6) lending any of its assets, (7) pledging, mortgaging or hypothecating its assets, except to secure borrowings or with respect to a securities lending program, and (8) purchasing or selling commodities or commodity contracts. Each Target Portfolio has adopted non-fundamental policies that, subject to certain exceptions, limit or restrict the Portfolio with respect to the following activities: (1) investing more than 15% of its net assets in illiquid securities, (2) selling short securities, (3)selling covered call options or investing in put options, and (4) purchasing securities of other investment companies. For a more complete description of each Acquiring Fund’s fundamental and non-fundamental investment restrictions, see Appendix B2. In general, each Acquiring Fund has adopted fundamental policies that, subject to certain exceptions, limit or restrict the Fund with respect to the following activities: (1) issuing senior securities, (2) borrowing money, (3) acting as an underwriter of securities issued by others, (4) concentrating its investments in any particular industry or group of industries, (5) purchasing or selling real estate or real estate mortgage loans, (6) lending any of its assets, (7) pledging, mortgaging or hypothecating its assets, except to secure borrowings or with respect to a securities lending program, and (8) purchasing or selling commodities or commodity contracts. Each Acquiring Fund has adopted non-fundamental policies that, subject to certain exceptions, limit or restrict the Fund with respect to the following activities: (1) investing more than 15% of its net assets in illiquid securities, (2) selling short securities, (3) selling covered call options or investing in put options, and (4) purchasing securities of other investment companies. 18 Comparison of Principal Risks A summary of the principal risks of investing in the Target Portfolios and Acquiring Funds is set forth below. References to the “Fund” apply equally to each Acquiring Fund (unless otherwise noted) and each Target Portfolio (unless otherwise noted), as the principal risks of each Target Portfolio and the corresponding Acquiring Fund are the same. Losing all or a portion of your investment is a risk of investing in the Acquiring Funds and Target Portfolios. The following additional risks could affect the value of your investment: · Aggressive Investment Risks: The Fund may employ investment strategies that involve greater risks than the strategies used by typical mutual funds, including short sales (which involve the risk of an unlimited increase in the market of the security sold short, which could result in a theoretically unlimited loss), leverage and derivative transactions. Although the Fund uses hedged strategies, there is no assurance that hedged strategies will protect against losses or perform better than non-hedged strategies, and the Fund may use long only or short only strategies from time to time. The strategies employed by the Fund generally will emphasize hedged positions rather than non-hedged positions in securities and derivatives in an effort to protect against losses due to general movements in market prices; however, no assurance can be given that such hedging will be successful or that consistent returns will be achieved. · Arbitrage Trading Risks (all except Managed Futures Strategies Portfolio and Managed Futures Fund): The principal risk associated with the Fund’s arbitrage investment strategy is that the underlying relationships between securities in which the Fund takes investment positions may change in an adverse manner, in which case the Fund may realize losses. · Bank Loan Risk (Relative Value—Long/Short Debt Portfolio and Long/Short Debt Fund only): The Fund may invest in secured and unsecured participations in bank loans and assignments of such loans. Such investments may create substantial risk. Bank loans are made by banks or other financial intermediaries to borrowers, and consequently, bank loans are subject to the credit-quality risk of both the borrower and the lender that is selling a participation in a bank loan. · Derivative Securities Risks: The Fund may invest in derivative securities. These are financial instruments that derive their performance from the performance of an underlying asset, index, and interest rate or currency exchange rate. Derivatives can be volatile and involve various types and degrees of risks, depending upon the characteristics of a particular derivative. Derivatives may entail investment exposures that are greater than their cost would suggest, meaning that a small investment in a derivative could have a large potential impact on the performance of the Fund. The Fund could experience a loss if derivatives do not perform as anticipated, or are not correlated with the performance of other investments which they are used to hedge or if the Fund is unable to liquidate a position because of an illiquid secondary market. The market for many derivatives is, or suddenly can become, illiquid. Changes in liquidity may result in significant, rapid and unpredictable changes in the prices for derivatives. · ETN Risk (Managed Futures Strategies Portfolio and Managed Futures Fund): ETNs are debt securities that combine certain aspects of ETFs and bonds. ETNs are not investment companies and thus are not regulated under the 1940 Act. ETNs, like ETFs, are traded on stock exchanges and generally track specified market indices, and their value depends on the performance of the underlying index and the credit rating of the issuer. ETNs may be held to maturity, but unlike bonds there are no periodic interest payments and principal is not protected. · Fixed Income Securities Risk (all except Long/Short Equity Portfolio and Long/Short Equity Fund): Interest rates may go up resulting in a decrease in the value of the fixed income securities held by the Fund. Credit risk is the risk that an issuer will not make timely payments of principal and interest. There is also the risk that an issuer may “call,” or repay, its high yielding bonds before their maturity dates. Fixed income securities subject to prepayment can offer less potential for gains during a declining interest rate environment and similar or greater potential for loss in a rising interest rate environment. Limited trading opportunities for certain fixed income securities may make it more difficult to sell or buy a security at a favorable price or time. · Foreign Securities Risks (all except Managed Futures Strategies Portfolio and Managed Futures Fund): The Fund may invest in foreign securities, foreign currency contracts and depositary receipts relating to foreign securities. Investments in foreign financial markets, including developing countries, present political, regulatory and economic risks which are significant and which may differ in kind and degree from the risks presented by investments in the U.S. financial markets. These may include changes in foreign currency exchange rates or controls, greater price volatility, differences in accounting standards and policies and in the type and nature of disclosures required to be provided by foreign issuers, substantially less liquidity, controls on foreign investment, and limitations on repatriation of invested capital. The exposure of the Fund to developing country financial markets may involve greater risk than a portfolio that invests only in developed country financial markets. · Hedging Risks (all except Managed Futures Strategies Portfolio and Managed Futures Fund): The Fund may engage in various hedging practices, including by using short sales and put and call options, which entail substantial risks. For example, merger arbitrage strategies generally involve purchasing the shares of an announced acquisition target company at a discount to their expected value upon completion of the acquisition. If an acquisition is called off or otherwise not completed, the Fund may realize losses on the shares of the target company it acquired and on its short position in the acquirer’s securities. Also, options transactions involve special risks that may make it difficult or impossible to unwind a position when the Fund desires. 19 · High Portfolio Turnover Rate Risk (Managed Futures Strategies Portfolio and Managed Futures Fund only): The Fund’s investment strategy may result in high turnover rates. In addition, the Fund’s portfolio turnover rate may increase in response to meeting liquidity needs or increased market volatility, or both. A high portfolio turnover rate may increase the Fund’s short-term capital appreciation and increase brokerage commission costs. To the extent that the Fund experiences an increase in brokerage commissions due to a higher turnover rate, the performance of the Fund could be negatively impacted by the increased expenses incurred by the Fund. Rapid portfolio turnover also exposes shareholders to a higher current realization of capital gains and this could cause you to pay higher taxes. · High-Yield Securities Risk (Relative Value—Long/Short Debt Portfolio and Long/Short Debt Fund only): Fixed income securities that are rated below investment grade (i.e., “junk bonds”) are subject to additional risk factors such as increased possibility of default liquidation of the security, and changes in value based on public perception of the issuer. Such securities may have speculative characteristics. · Illiquid Securities Risk(all except Managed Futures Strategies Portfolio and Managed Futures Fund):Illiquid securities involve the risk that the securities will not be able to be sold at the time or prices desired by the Fund. Illiquid securities are not readily marketable and may include some restricted securities that may be resold to qualified institutional buyers in private transactions but otherwise would not have a regular secondary trading market. · Industry Concentration Risks(Managed Futures Strategies Portfolio and Managed Futures Fund only):The Fund concentrates its investments in the commodity futures markets, which have historically experienced substantial price volatility. This concentration subjects the Fund to greater risk of loss as a result of adverse economic, business or other developments than if the Fund were diversified across different sectors and markets. The Fund may also have significant exposure to instruments (such as structured notes) issued by companies in the financial services sectors (which includes the banking, brokerage and insurance industries). · Managed Futures Strategy/Commodities Risks (Managed Futures Strategies Portfolio and Managed Futures Fund only):Exposure to the commodities markets through investment in managed futures programs may subject the Fund to greater volatility than investments in traditional securities. Prices of commodities and related contracts may fluctuate significantly over short periods for a variety of reasons, including changes in interest rates, supply and demand relationships and balances of payments and trade; weather and natural disasters; governmental, agricultural, trade, fiscal, monetary and exchange control programs and policies; acts of terrorism, tariffs and U.S. and international economic, political, military and regulatory developments. Additionally, the Fund hasnot requested or received a private letter ruling from the Internal Revenue Service (“IRS”)to the effect that subpart F income derived by the Fund from its investment in the subsidiary will constitute qualifying income for the Fund under Internal Revenue Code section 851(b)(2). The IRS has granted private letter rulings to 43 regulated investment companies utilizing similar structures. However, in late July 2011, the IRS indicated that the granting of these private letter rulings is currently suspended pending the issuance of further guidance on the subject by the IRS. Private letter rulings are binding on the IRS only with respect to the particular taxpayers who obtained the rulings. Therefore, the Fund is relying instead upon an opinion of counsel that subpart F income derived by the Fund from its investment in the subsidiary should constitute qualifying income for the Fund under Internal Revenue Code section 851(b)(2). If the IRS ultimately changes its position regarding the treatment of such income, the Fund will likely need to significantly change its investment strategies, which could adversely affect the Fund. The Fund will assess available options if and when such occasion arises. · Options and Futures Risks: The Fund may invest in options and futures contracts. The Fund also may invest in so-called “synthetic options” or other derivative instruments written by broker-dealers or other financial intermediaries. Options transactions may be effected on securities exchanges or in the over-the-counter market. When options are purchased over-the-counter, the Fund bears the risk that the counter-party that wrote the option will be unable or unwilling to perform its obligations under the option contract. Such options may also be illiquid, and in such cases, the Fund may have difficulty closing out its positions. · Privately Negotiated Options Risks: The Fund intends to invest in privately negotiated options. Each privately negotiated option will be based on an asset or a basket of securities selected by the Fund. The counterparty to each privately negotiated option will typically be a financial institution (or an affiliate of a financial institution) that is experienced in the field of alternative investments. Upon expiration or termination of a privately negotiated option, the Fund will be entitled to a cash payment from the counterparty if the value of the asset or basket at that time is favorable to the Fund in comparison to the exercise price for the privately negotiated option. As with more traditional options, privately negotiated options will allow for the use of economic leverage. Although the Fund will not be exposed to risk of loss in excess of its payment for a privately negotiated option, the Fund may incur losses that are magnified by the use of leverage and the payment of fees to the counterparty. The Fund will also be exposed to the risk that the counterparty is unable to pay the settlement price upon the termination or expiration of a privately negotiated option. 20 · Sector Focus Risks (Managed Futures Strategies Portfolio and Managed Futures Fund only): The Fund, through its investment in the Subsidiary, focuses its investments in the commodity futures markets, which have historically experienced substantial price volatility. The Fund, through its investment in the Subsidiary, may also have substantial exposure to financial services sectors.These sector focuses subject the Fund to greater risk of loss as a result of adverse economic, business or other developments affecting these sectors, than if the Subsidiary’s investments were diversified across different sectors and markets. · Shares of Other Investment Companies Risks: The Fund may invest in or sell short shares of other investment companies, including ETFs as a means to pursue its investment objective. As a result of this policy, your cost of investing in theFund will generally be higher than the cost of investing directly in the other investment companies. You will indirectly bear fees and expenses charged by the other investment companies in addition to theFund’s direct fees and expenses. Furthermore, the use of this strategy could affect the timing, amount and character of distributions to you and therefore may increase the amount of taxes payable by you. · Smaller Capitalization Risks (all except Managed Futures Strategies Portfolio and Managed Futures Fund): The Fund may invest in securities without regard to market capitalization. Investments in securities of smaller companies may be subject to more abrupt or erratic market movements than larger, more established companies, because these securities typically are traded in lower volume and issuers are more typically subject to changes in earnings and future earnings prospects. · Swap Agreement Risks: The Fund may enter into equity, interest rate, index, credit default and currency rate swap agreements. Swap agreements are two-party contracts entered into primarily by institutional investors for periods ranging from a few weeks to more than a year. In a standard swap transaction, two parties agree to exchange the returns earned on specific assets, such as the return on, or increase in value of, a particular dollar amount invested at a particular interest rate, in a particular foreign currency, or in a “basket” of securities representing a particular index. A swap contract may not be assigned without the consent of the counter-party, and may result in losses in the event of a default or bankruptcy of the counter-party. The Fund bears the risk that the counter-party that entered into a swap agreement will be unable or unwilling to perform its obligations under the swap agreement. · Tax Risks (Managed Futures Strategies Portfolio and Managed Futures Fund only): The Fund intends to achieve exposure to the commodity and financial futures markets primarily by investing in the Subsidiary, which, in turn, will invest in the Trading Accounts. To qualify for the tax treatment available to regulated investment companies under the Code, the Fund must derive at least 90% of its gross income for each taxable year from sources treated as “qualifying income” under the Code. Income derived from direct investments in commodities is not qualifying income. The Internal Revenue Service (the “IRS”) has issued a revenue ruling concluding that income and gains from certain commodity-linked derivatives are not qualifying income for purposes of the 90% gross income test. However, the IRS has indicated in a subsequent revenue ruling that income from certain alternative investment instruments (such as certain structured notes) with exposure to commodities may constitute qualifying income for these purposes. The IRS has also issued private letter rulings to certain regulated investment companies holding that income from (i) certain commodity index-linked notes and (ii) investments in wholly-owned subsidiaries similar to the Subsidiary is qualifying income for purposes of the 90% gross income test. However, each of these private letter rulings applies only to the taxpayer that requested it and may not be used or cited as precedent. The Fund has not received and does not intend to seek such a ruling from the IRS. Rather, the Fund intends to take the position that income from the Fund’s investment in commodity index-linked notes and in the Subsidiary will constitute qualifying income for these purposes and the Fund has obtained a legal opinion in support of this position.However, this tax treatment is not entirely clear. The tax treatment of the Fund’s investment in commodity linked notes or in the Subsidiary could also be adversely affected by future legislation, Treasury regulations or guidance issued by the IRS. Comparison of Fees and Expenses. The following summary shows the current fees and expenses for each Target Portfolio, which are the same as the pro forma fees and expenses for the Class H shares of each corresponding Acquiring Fund (based on the fiscal year ended December 31, 2014) assuming the Reorganization had occurred on December 31, 2013. If the Reorganizations are consummated, holders of shares of each Target Portfolio will receive Class H shares of the corresponding Acquiring Fund. The tables below describe the fees and expenses that you may pay if you buy and hold shares of the Target Portfolios or the ClassH shares of the Acquiring Funds. 21 Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Relative Value— Long/Short Debt Portfolio Long/Short Equity Portfolio Managed Futures Strategies Portfolio Management Fees 1.75% 1.75% 1.75% Distribution and Service (Rule 12b-1) Fees None None None Other Expenses 0.71% 1.24% 0.54% Operating Services Fee 0.25% 0.25% 0.25% Interest Expenses and Dividends on Short Positions of Underlying Investments 0.46% 0.99% 0.29% Total Annual Fund Operating Expenses 2.46% 2.99% 2.29% Comparison of Operating Expenses. The Advisor has entered into an Operating Services Agreement (the “Services Agreement”) with each Target Portfolio and each Acquiring Fund to provide virtually all day-to-day services to the Target Portfolios and Acquiring Funds. Each Target Portfolio and each Acquiring Fund’s Class H shares pays the Advisor an annual operating services fee of 0.25% of such Target Portfolio’s or Acquiring Fund’s Class H’s average daily net assets, excluding any direct or indirect use of leverage. The combined effect of the Advisory Agreement with respect to each Target Portfolio, the proposed management fee (described further below) for each Acquiring Fund, and the Services Agreement (the “Agreements”) is to place a cap or ceiling on each Target Portfolio’s and each Acquiring Fund’s Class H’s ordinary annual operating expenses at 2.00% of the average daily net assets, excluding any direct or indirect use of leverage, of such Target Portfolio or Acquiring Fund’s Class H, excluding brokerage commissions and portfolio trading transfer tax, interest on borrowings, dividends paid on short sales, taxes, litigation and other extraordinary expenses. Example of Effect on Fund Expenses. The Example is intended to help you understand the costs of investing in each Target Portfolio and the Class H shares of the corresponding Acquiring Fund, which, assuming the Reorganizations have been completed, are the same. The Example assumes that you invest $10,000 in the Target Portfolio or Class H shares of the corresponding Acquiring Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year, and that the total annual operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years Relative Value—Long/Short Debt Portfolio Long/Short Equity Portfolio Managed Futures Strategies Portfolio Performance Information. The following performance information indicates some of the risks of investing in the each Target Portfolio and the corresponding Acquiring Fund. Prior to the Reorganizations, each Acquiring Fund operated as a fund-of-funds, investing primarily in a portfolio of one or more affiliated investment companies. The performance shown reflects the performance of the Institutional Class shares of each Acquiring Fund (offered through a separate Prospectus) when it operated as a fund-of-funds. Institutional Class shares of each Acquiring Fund are subject to an Operating Services Fee of 0.59% of the average daily net assets of the class, as compared to the 0.25% fee for Class H shares. Consequently, had the Class H shares commenced operations for the periods covered below, their performance would have been higher. The bar charts show the performance of each Acquiring Fund’s Institutional Class shares and each corresponding Target Portfolio’s shares from year to year. The tables illustrate how each Acquiring Fund’s Institutional Class shares’ and each corresponding Target Portfolio’s shares’ average annual returns for 1 year, 5 years (as applicable) and since inception compare with those of a broad measure of market performance. Each Acquiring Fund’s and Target Portfolio’s past performance, before and after taxes, does not necessarily indicate how it will perform in the future. Updated performance information for each Acquiring Fund is available on the Funds’ website at hatterasfunds.com/performance or by calling the Funds toll-free at 1-877-569-2382. Performance is not shown for the Acquiring Funds’ Class H shares because the Class H shares had not commenced operations as of December 31, 2014. 22 Calendar Year Total Returns Long/Short Equity Portfolio Long/Short Equity Fund During the period of time shown in the bar chart, (i) the Long/Short Equity Portfolio’s shares’ highest quarterly return was 7.46% for the quarter ended December 31, 2006, and the lowest quarterly return was –13.32% for the quarter ended December 31, 2008, and (ii)the Long/Short Equity Fund’s Institutional Class shares’ highest quarterly return was 5.50% for the quarter ended March 31, 2013, and the lowest quarterly return was -4.08% for the quarter ended June 30, 2012 Average Annual Total Returns For the Periods Ended December 31, 2014 1 Year 5 Years Since Inception (5/2/2011)(1) Since Inception (5/1/2006)(2) Long/Short Equity Portfolio Shares Return Before Taxes 3.77% 4.26% N/A -2.33% Return After Taxes on Distributions 3.77% 4.26% N/A -2.36% Return After Taxes on Distributions and Sale of Fund Shares 2.13% 3.31% N/A -1.75% Long/Short Equity Fund—Institutional Class Shares Return Before Taxes 3.20% N/A 4.44% N/A Return After Taxes on Distributions 0.26% N/A 3.07% N/A Return After Taxes on Distributions and Sale of Fund Shares 4.24% N/A 3.45% N/A HFRX Equity Hedge Index (reflects no deduction for fees, expenses, or taxes) 1.42% 0.81% -0.24% -0.76% S&P 500 Index (Dividends Reinvested) 13.69% 15.45% 14.40% 7.68% (1) Long/Short Equity Fund Institutional Class Shares (2) Long/Short Equity Portfolio 23 Relative Value—Long/Short Debt Portfolio Long/Short Debt Fund During the period of time shown in the bar chart, (i) the Relative Value—Long/Short Debt Portfolio’s shares’ highest quarterly return was 18.18% for the quarter ended June 30, 2009, and the lowest quarterly return was –31.12% for the quarter ended December 31, 2008, and (ii)the Long/Short Debt Fund’s Institutional Class shares’ highest quarterly return was 4.04% for the quarter ended March 31, 2012, and the lowest quarterly return was -3.47% for the quarter ended December 31, 2014 Average Annual Total Returns For the Periods Ended December 31, 2014 1 Year 5 Years Since Inception (5/2/2011)(1) Since Inception (5/1/2007)(2) Relative Value—Long/Short Debt Portfolio Shares Return Before Taxes -2.12% 4.72% N/A 0.67% Return After Taxes on Distributions -2.12% 4.72% N/A 0.19% Return After Taxes on Distributions and Sale of Fund Shares -1.20% 3.68% N/A 0.30% Long/Short Debt Fund—Institutional Class Shares Return Before Taxes -2.60% N/A 1.37% N/A Return After Taxes on Distributions -3.43% N/A 0.71% N/A Return After Taxes on Distributions and Sale of Fund Shares -1.41% N/A 0.94% N/A HFRX RV: FI – Corporate Index* (reflects no deduction for fees, expenses, or taxes) 2.43% 6.69% 4.46% 3.10% *HFRX RV:FI – Corporate Index since inception annualized return data is only available for monthly periods. The since inception annualized return begins on 4/30/2011. (1) Long/Short Debt Fund Institutional Class Shares (2) Relative Value—Long/Short Debt Portfolio Managed Futures Strategies Portfolio Managed Futures Fund During the period of time shown in the bar chart, (i) the Managed Futures Strategies Portfolio’s shares’ highest quarterly return was 5.13% for the quarter ended June 30, 2013, and the lowest quarterly return was –3.65% for the quarter ended March 31, 2014, and (ii)the Managed Futures Fund’s Institutional Class shares’ highest quarterly return was 4.77% for the quarter ended June 30, 2013, and the lowest quarterly return was -3.78% for the quarter ended June 30, 2014. 24 Average Annual Total Returns For the Periods Ended December 31, 2014 1 Year Since Inception (9/27/2012)(1) Since
